TABLE OF CONTENTS



Exhibit 10.5
EXECUTION COPY
 
CREDIT AGREEMENT
dated as of
July 17, 2006
among
ALLTEL HOLDING CORP.
(to be known as WINDSTREAM CORPORATION),
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
CITIBANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 

         
J.P. MORGAN SECURITIES INC.
  and   MERRILL LYNCH, PIERCE,
 
      FENNER & SMITH
 
      INCORPORATED and
 
      MERRILL LYNCH & CO.,

as Joint Bookrunners and Co-Lead Arrangers
 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

       
ARTICLE 1
     
Definitions
     
 
     
Section 1.01. Defined Terms
     
Section 1.02. Classification of Loans and Borrowings
     
Section 1.03. Terms Generally
     
Section 1.04. Accounting Terms; GAAP
     
Section 1.05. Pro Forma Calculations
     
 
     
ARTICLE 2
     
The Credits
     
 
     
Section 2.01. Loans
     
Section 2.02. Loans and Borrowings
     
Section 2.03. Requests for Borrowings
     
Section 2.04. Letters of Credit
     
Section 2.05. Funding of Borrowings
     
Section 2.06. Interest Elections
     
Section 2.07. Termination and Reduction of Commitments
     
Section 2.08. Repayment of Loans; Evidence of Debt
     
Section 2.09. Scheduled Amortization of Term Loans
     
Section 2.10. Optional and Mandatory Prepayment of Loans
     
Section 2.11. Fees
     
Section 2.12. Interest
     
Section 2.13. Alternate Rate of Interest
     
Section 2.14. Increased Costs
     
Section 2.15. Break Funding Payments
     
Section 2.16. Taxes
     
Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
     
Section 2.18. Mitigation Obligations; Replacement of Lenders
     
 
     
ARTICLE 3
     
Representations and Warranties
     
 
     
Section 3.01. Organization; Powers
     
Section 3.02. Authorization; Enforceability
     
Section 3.03. Governmental Approvals; No Conflicts
     
Section 3.04. Financial Condition; No Material Adverse Change
     
Section 3.05. Properties
     
Section 3.06. Litigation and Environmental Matters
     

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



       
Section 3.07. Compliance with Laws and Agreements
     
Section 3.08. Investment and Holding Company Status
     
Section 3.09. Taxes
     
Section 3.10. ERISA
     
Section 3.11. Disclosure
     
Section 3.12. Subsidiaries
     
Section 3.13. Insurance
     
Section 3.14. Labor Matters
     
Section 3.15. Solvency
     
Section 3.16. Licenses; Franchises
     
Section 3.17. OFAC
     
 
     
ARTICLE 4
     
Conditions
     
 
     
Section 4.01. Effective Date
     
Section 4.02. Each Credit Event
     
 
     
ARTICLE 5
     
Affirmative Covenants
     
 
     
Section 5.01. Financial Statements; Ratings Change and Other Information
     
Section 5.02. Notices of Material Events
     
Section 5.03. Information Regarding Collateral
     
Section 5.04. Existence; Conduct of Business
     
Section 5.05. Payment of Obligations
     
Section 5.06. Maintenance of Properties; Insurance; Casualty and Condemnation
     
Section 5.07. Books and Records; Inspection Rights
     
Section 5.08. Compliance with Laws
     
Section 5.09. Use of Proceeds and Letters of Credit
     
Section 5.10. Additional Subsidiaries
     
Section 5.11. Further Assurances
     
Section 5.12. Valor Bond Offer to Repurchase
     
Section 5.13. Rated Credit Facilities
     
Section 5.14. Windstream Communications
     
 
     
ARTICLE 6
     
Negative Covenants
     
 
     
Section 6.01. Indebtedness; Certain Equity Securities
     
Section 6.02. Liens
     
Section 6.03. Fundamental Changes
     
Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
     
Section 6.05. Asset Sales
     

 ii

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



       
Section 6.06. Sale and Leaseback Transactions
     
Section 6.07. Swap Agreements
     
Section 6.08. Restricted Payments; Certain Payments of Debt
     
Section 6.09. Transactions with Affiliates
     
Section 6.10. Restrictive Agreements
     
Section 6.11. Amendment of Material Documents
     
Section 6.12. Change in Fiscal Year
     
Section 6.13. Capital Expenditures
     
Section 6.14. Interest Coverage Ratio
     
Section 6.15. Leverage Ratio
     
 
     
ARTICLE 7
     
Events of Default
     
 
     
ARTICLE 8
     
The Agents
     
 
     
ARTICLE 9
     
Miscellaneous
     
 
     
Section 9.01. Notices
     
Section 9.02. Waivers; Amendments
     
Section 9.03. Expenses; Indemnity; Damage Waiver
     
Section 9.04. Successors and Assigns
     
Section 9.05. Survival
     
Section 9.06. Counterparts; Integration; Effectiveness
     
Section 9.07. Severability
     
Section 9.08. Right of Setoff
     
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
     
Section 9.10. WAIVER OF JURY TRIAL
     
Section 9.11. Headings
     
Section 9.12. Confidentiality
     
Section 9.13. USA PATRIOT ACT
     
Section 9.14. Interest Rate Limitation
     

SCHEDULES:
Schedule 1.01-A — Additional Facility Obligations
Schedule 1.01-B — Existing Letters of Credit
Schedule 2.01 — Commitments
Schedule 3.05 — Real Properties
Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Subsidiaries
Schedule 3.13 — Insurance
 iii


 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Schedule 5.10 — Certain Regulated Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.06 — Sale and Leaseback Transactions
Schedule 6.09 — Transactions with Affiliates
Schedule 6.10 — Existing Restrictions
EXHIBITS:
Exhibit A    — Form of Assignment and Assumption
Exhibit B-1 — Form of Opinion of John P. Fletcher, Esq., General Counsel of the
Borrower
Exhibit B-2 — Form of Opinion of William Ojile, Esq., General Counsel of Valor
Exhibit B-3 — Form of Opinion of Kirkland & Ellis LLP, special counsel for the
Loan Parties
Exhibit B-4 — Form of Opinion of Wilkinson Barker Knauer, LLP, special
regulatory counsel for the Loan Parties
Exhibit C    — Form of Guarantee Agreement
Exhibit D    — Form of Security Agreement
 iv

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     CREDIT AGREEMENT dated as of July 17, 2006, among ALLTEL HOLDING CORP., the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Syndication Agent, and BANK OF AMERICA, N.A., CITIBANK, N.A. and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents.
     The parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “2006 Equity Incentive Plan” means Windstream Corporation’s 2006 Equity
Incentive Plan, attached as Annex G to the Registration Statement.
     “2016 Notes” means the 85/8% senior unsecured notes due 2016 of the
Borrower issued to Alltel on or prior to the Effective Date in an aggregate
principal amount not to exceed $1,746,000,000.
     “2013 Notes” means the 81/8% senior unsecured notes due 2013 of the
Borrower issued under Rule 144A under the Securities Act on or prior to the
Effective Date in an aggregate principal amount not to exceed $800,000,000.
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “AC Holdings” means Alltel Communications Holdings of the Midwest, Inc., a
Nebraska corporation (formerly known as Aliant Communications Inc.).
     “AC Holdings Bonds” means the 63/4% Notes due 2028 issued by AC Holdings in
an aggregate principal amount not to exceed $100,000,000.
     “AC Holdings Indenture” means the Indenture dated as of February 23, 1998
under which the AC Holdings Bonds were issued.
     “Acquisition” means any purchase or acquisition by any Wireline Company in
a single transaction or a series of transactions individually or, together with
its Affiliates, of (a) any Equity Interests in another Person which are
sufficient to permit such Wireline Company and its Affiliates to Control such
other Person or (b) all or substantially all of the assets of, or assets
comprising a division, unit or line of business of, another Person, whether or
not involving a

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



merger or consolidation with such other Person. “Acquire” has a meaning
correlative thereto.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in
Article 8.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents and the Lead Arrangers.
     “Alltel” means Alltel Corporation, a Delaware corporation.
     “Alltel Georgia” means Alltel Georgia Communications Corp., a Georgia
corporation.
     “Alltel Georgia Bonds” means the 61/2% Debentures due 2013 issued by Alltel
Georgia in an aggregate principal amount not to exceed $80,000,000.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Rate” means, for any day, (a) with respect to any Revolving
Loan, Tranche A Term Loan or Tranche C Term Loan, (i) 0.25% per annum in the
case of an ABR Loan and (ii) 1.25% per annum in the case of a Eurodollar Loan,
and (b) with respect to any Tranche B Term Loan, (i) 0.75% per annum in the case
of an ABR Loan and (ii) 1.75% per annum in the case of a Eurodollar Loan; and
(c) with respect to any Incremental Loan, the rate specified in the Incremental
Facility Amendment.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Approved Fund” has the meaning assigned to such term in Section 9.04.
     “Asset Disposition” means (a) any sale, lease, transfer or other
disposition (including pursuant to a Sale and Leaseback Transaction) of any
assets of any Wireline Company pursuant to Section 6.05(b)(ii), (h), (k) or (m),
(b) the issuance by any Subsidiary of any Equity Interest, or (c) the receipt by
any Subsidiary of any capital contribution, other than (x) any such issuance of
an Equity Interest to, or the receipt of any such capital contribution from,
another Wireline Company and (y) directors’ qualifying shares and shares issued
to foreign nationals to the extent required by applicable law; provided that any
single transaction or series of related transactions that involves assets or
Equity Interests having a Fair Market Value of less than $25,000,000 shall not
be deemed to be an Asset Disposition.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Assumed Bonds” means the AC Holdings Bonds, the Alltel Georgia Bonds and
the Assumed Valor Bonds.
     “Assumed Valor Bonds” means the Valor Bonds, other than, after the Change
of Control Payment Date (as defined in, and determined pursuant to, the Valor
Indenture), any Tendered Valor Bonds (whether or not repurchased pursuant to the
Valor Indenture).
     “Attributable Debt” in respect of a Sale and Leaseback Transaction means,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
Sale and Leaseback Transaction, including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value will be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.
     “Available Cash” means, on any date of determination, an amount (which may
be a negative amount) equal to the sum of the following in respect of the
Wireline Companies on a consolidated basis for the period commencing on the
first day of the first Fiscal Quarter commencing after the Effective Date and
ending on the last day of the most recent Fiscal Quarter for which a certificate
shall have been delivered to the Administrative Agent pursuant to
Section 5.01(c) (and which the Administrative Agent shall have had an
opportunity to review for not less than five Business Days):
     (a) Consolidated Adjusted EBITDA for such period; plus

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) to the extent not included in calculating such Consolidated Adjusted
EBITDA, any extraordinary or non-recurring cash gain during such period, other
than any such gain resulting from any sale, transfer or other disposition of
assets; minus
     (c) without duplication and to the extent included in determining such
Consolidated Adjusted EBITDA, the sum of (i) Consolidated Cash Interest Expense
for such period, except to the extent constituting Restricted Payments; (ii) all
taxes of the Wireline Companies paid in cash during such period; and (iii) any
extraordinary or nonrecurring loss, expense or charge paid in cash during such
period; provided that amounts shall be included in this clause (c) for any
period only to the extent not duplicative of any cost or expense which was
(x) included in determining Consolidated Adjusted Net Income for such period and
(y) not been added back to such Consolidated Adjusted Net Income in determining
Consolidated Adjusted EBITDA for such period.
     “Available Distributable Cash” means, on any date of determination, an
amount (which may be a negative amount) equal to the sum of:
     (a) Available Cash as of such date of determination; minus
     (b) without duplication, the sum of the following amounts, in each case for
the period commencing on the Effective Date and ending on such date of
determination:
     (i) the aggregate amount of Restricted Payments made by the Wireline
Companies during such period, other than any such Restricted Payments (A) made
to another Wireline Company, (B) paid from Available Equity Proceeds, (C) made
as a part of the Transactions, (D) permitted under clause (ii) or (ix) of
Section 6.08(a) or (E) permitted under clause (x) of Section 6.08(a) to the
extent not exceeding the amount of cash and Cash Equivalents owned by Valor
immediately prior to, and by the Borrower immediately after giving effect to,
the Merger;
     (ii) the aggregate amount of Investments, determined net (without
duplication of any other netting) of the aggregate amount of cash proceeds
received by the Wireline Companies from any subsequent sale or repayment
thereof, made by the Wireline Companies during such period, other than any such
Investments (A) in connection with a Permitted Acquisition, but only to the
extent funded with the proceeds of Permitted Additional Debt, (B) in connection
with a Permitted Asset Exchange, but only to the extent the consideration paid
by the Wireline Companies consists of assets or properties (other than cash) or
cash consideration funded with the proceeds of Permitted Additional Debt, (C) in
any Collateral Support Party (except, in the case of any Investment by a Loan

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Party in a Collateral Support Party that is not a Loan Party, to the extent that
the distribution or repayment to such Loan Party of such Investment is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Collateral Support
Party or its equity holders), (D) funded from Available Equity Proceeds or
(E) permitted under clause (a), (b), (g), (h), (j), (k), (l), (m), (n) (but only
to the extent such Investment is reflected in and duplicative of all or a
portion of a Permitted Acquisition), (o), (p) or (q) of Section 6.04);
     (iii) the aggregate amount of payments made by the Wireline Companies to
repay, prepay, redeem, defease or acquire for value at or prior to stated
maturity, or to refund, refinance or exchange, any Indebtedness (other than
(A) Revolving Loans hereunder, (B) any of the Refinancings, or (C) any
Indebtedness incurred pursuant to Section 6.01(a)(v) unless such Indebtedness is
a Distribution Advance) or make any other scheduled, mandatory or voluntary
payment of any such Indebtedness, other than any such payments funded from
(1) Available Equity Proceeds, (2) the proceeds of Permitted Additional Debt or
(3) the proceeds of Permitted Refinancing Indebtedness; and
     (iv) the aggregate amount of Capital Expenditures made during such period,
other than Capital Expenditures financed with (1) Available Equity Proceeds,
(2) Reinvestment Funds or (3) the proceeds of a Debt Issuance (other than
proceeds of Revolving Loans).
     “Available Equity Proceeds” means, on any date of determination, an amount
equal to the sum of the following amounts, in each case for the period
commencing on the Effective Date and ending on such date of determination:
     (a) the aggregate amount of Net Proceeds of any Equity Issuances (excluding
Equity Issuances of Disqualified Stock but including Equity Issuances pursuant
to the conversion or exchange of Indebtedness or Disqualified Stock) during such
period; minus
     (b) the aggregate amount of such Net Proceeds of Equity Issuances which
have been applied prior to such date of determination to fund any of the
following payments, without duplication:
     (i) all or a portion of the consideration payable by the Wireline Companies
in connection with a Permitted Acquisition;
     (ii) Capital Expenditures;

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (iii) any other Investments, determined net (without duplication of any
other netting) of the aggregate amount of cash proceeds received by the Wireline
Companies from any subsequent sale or repayment thereof, made by the Wireline
Companies (other than (A) Investments in any Collateral Support Party (except,
in the case of any Investment by a Loan Party in a Collateral Support Party that
is not a Loan Party, to the extent that the distribution or repayment to such
Loan Party of such Investment is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or directly
or indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Collateral Support Party or its equity holders); and
(B) Investments permitted under clause (b), (h), (j), (k), (o), (n) (but only to
the extent such Investment is reflected in and duplicative of all or a portion
of a Permitted Acquisition) or (q) of Section 6.04);
     (iv) Restricted Payments made by the Wireline Companies (other than
Restricted Payments to any Wireline Company); provided that any such Restricted
Payment by a Wireline Company to any other Person (other than another Wireline
Company) which is made with the proceeds of a substantially contemporaneous
Restricted Payment from another Wireline Company shall be deemed to be a single
Restricted Payment for these purposes; and
     (v) any payments made by the Wireline Companies to repay, prepay, redeem,
defease or acquire for value at or prior to stated maturity, or to refund,
refinance or exchange any Indebtedness (other than (i) Revolving Loans hereunder
or (ii) any Indebtedness incurred pursuant to Section 6.01(a)(v), unless such
Indebtedness is a Distribution Advance) or make any other scheduled, mandatory
or voluntary payment of any such Indebtedness.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have a corresponding meaning.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Borrower” means ALLTEL Holding Corp., a Delaware corporation, together
with its successors (including Valor as the surviving entity of the Merger, to
be renamed “Windstream Corporation”).
     “Borrowing” means Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” means, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Wireline
Companies that are (or should be) set forth in a consolidated statement of cash
flows of the Wireline Companies for such period prepared in accordance with GAAP
and (b) any Capital Lease Obligations incurred by the Wireline Companies during
such period in connection with any such capital expenditures, but excluding
(i) the Merger and Permitted Acquisitions, or (ii) the purchase price of
equipment that is purchased substantially contemporaneously with the trade-in of
existing equipment but only to the extent such purchase price does not exceed
the credit granted by the seller of such equipment for the equipment being
traded in at such time.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Collateral Account” has the meaning specified in Section 8 of the
Security Agreement.
     “Cash Consideration” means the consideration received by the Wireline
Companies for any Asset Disposition that is in the form of cash, Cash
Equivalents or Replacement Assets or a combination of the foregoing. For
purposes of this provision, each of the following will be deemed to be cash:

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) any liabilities (as shown on the Borrower’s most recent balance sheet)
of the Wireline Companies (other than contingent liabilities, Restricted
Indebtedness and liabilities to the extent owed to any Wireline Company) that
are assumed by the transferee of any such assets or Equity Interests pursuant to
a written assignment and assumption agreement that releases the applicable
Wireline Companies from further liability therefor;
     (b) any securities, notes or other obligations received by the Wireline
Companies from such transferee that are converted by the Wireline Companies into
Cash Equivalents or Replacement Assets within 180 days of the receipt thereof
(to the extent of the Cash Equivalents or Replacement Assets received in that
conversion); and
     (c) any Designated Noncash Consideration received by the Wireline Companies
in such Asset Disposition having an aggregate Fair Market Value, taken together
with all other Designated Noncash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed the greater of (x) 1.5% of
Total Assets at such time and (y) $100,000,000 (with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value).
     “Cash Equivalents” means:
     (a) dollars and foreign currency received in the ordinary course of
business or exchanged into dollars within 180 days;
     (b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
maturing, unless such securities are deposited to defease any Indebtedness, not
more than one year from the date of acquisition;
     (c) certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any Lender Party or any domestic commercial bank having capital and surplus
in excess of $500,000,000 and a rating at the time of acquisition thereof of P-1
or better from Moody’s or A-1 or better from S&P;
     (d) repurchase obligations for underlying securities of the types described
in clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;
     (e) commercial paper issued by a corporation (other than an Affiliate of
the Borrower) rated at least “A-2” or higher from Moody’s or S&P and in each
case maturing within one year after the date of acquisition;

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than one year from the date of acquisition; and
     (g) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.
     “Cash Management Agreements” means all agreements between the Borrower and
any Lender or any Affiliate of a Lender (determined at the time such agreement
is designated as a Cash Management Agreement pursuant to Section 20 of the
Security Agreement) in respect of any overdraft and related liabilities arising
from treasury, depository and cash management services or any automated clearing
house transfers of funds.
     “Casualty Event” means any casualty or other insured damage to any property
of any Wireline Company with a fair market value immediately prior to such event
of at least $10,000,000, or any taking of any such property under power of
eminent domain or by condemnation or similar proceeding, or any transfer of any
such property in lieu of a condemnation or similar taking thereof.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender, Issuing Bank or
Participant (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s or such Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.
     “Change of Control” means the occurrence of any of the following:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the Beneficial Owner, directly or indirectly,
of 50% or more of the voting power of the Voting Stock of the Borrower;
     (b) the first day on which a majority of the members of the board of
directors of the Borrower are not Continuing Directors;
     (c) the Borrower consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into any Wireline Company, in
any such event pursuant to a transaction in which any of the outstanding Voting
Stock of the Borrower or such other Person is converted into or exchanged for
cash, securities or other property, other than any such transaction where
(i) the Voting Stock of the Borrower outstanding immediately prior to such

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



transaction continues as, or is converted into or exchanged for Voting Stock
(other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person (immediately after giving effect to such
issuance) and (ii) immediately after such transaction, no “person” or “group”
(as such terms are used in Section 13(d) and 14(d) of the Exchange Act) becomes,
directly or indirectly, the Beneficial Owner of 50% or more of the voting power
of the Voting Stock of the surviving or transferee Person; or
     (d) the occurrence of any “Change in Control” (or similar event, however
denominated) under any indenture or other agreement in respect of Material
Indebtedness, except for a “Change of Control” under the Valor Indenture
resulting from the Merger.
     “Class” (a) when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Tranche A Term Loans, Tranche B Term Loans or Tranche C Term Loans, (b) when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, Tranche A Commitment, Tranche B Commitment or Tranche C
Commitment and (c) when used in reference to any Lender, refers to whether such
Lender is a Revolving Lender, Tranche A Lender, Tranche B Lender or Tranche C
Lender.
     “Co-Documentation Agents” means Bank of America, N.A., Citibank, N.A. and
Wachovia Bank, National Association, each in its capacity as a co-documentation
agent.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.
     “Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as
collateral agent for the Secured Parties hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in
Article 8.
     “Collateral and Guarantee Requirement” means at any time the requirement
that:
     (a) the Collateral Agent shall have received from each Loan Party either
(i) counterparts of the Guarantee Agreement and the Security Agreement, duly
executed and delivered on behalf of such Loan Party, or (ii) in the case of any
Person that becomes a Loan Party after the Effective Date, supplements to the
Guarantee Agreement and the Security Agreement, in the form specified therein,

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



duly executed and delivered on behalf of such Person (within the time frames
required thereby);
     (b) all outstanding Equity Interests in and all outstanding promissory
notes issued by any Wireline Company owned by or on behalf of any Loan Party
shall have been pledged pursuant to the Security Agreement (except that the Loan
Parties shall not be required to pledge more than 66% of the outstanding voting
Equity Interests in any Foreign Subsidiary that is not a Loan Party) and the
Collateral Agent shall have received all certificates or other instruments
representing such Equity Interests (except to the extent such Equity Interests
are not represented by certificates or other instruments) and Indebtedness,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
     (c) except as otherwise provided in the Security Agreement, all documents
and instruments, including Uniform Commercial Code financing statements,
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect or record such Liens to the extent, and with the
priority, required by this Agreement and the Security Agreement, shall have been
(or shall have made arrangements to provide for) filed, registered or recorded
or delivered to the Collateral Agent for filing, registration or recording;
     (d) each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting of the Liens granted by it thereunder, in each case
to the extent required by this Agreement and the Security Documents; and
     (e) each Loan Party shall have taken all other action required to perfect,
register and/or record the Liens granted by it thereunder, in each case to the
extent required by this Agreement and the Security Documents.
     “Collateral Support Parties” means (a) the Loan Parties and (b) each other
Subsidiary (i) that is not required to Guarantee the Facility Obligations
pursuant to the Loan Documents (other than any Insignificant Subsidiary) and
(ii) all Equity Interests in which, and all Indebtedness owing to any Loan Party
of which, shall have been pledged and delivered to the Collateral Agent in
accordance with the Collateral and Guarantee Requirement.
     “Commitment” means a Revolving Commitment, Tranche A Commitment, Tranche B
Commitment or Tranche C Commitment, or any combination thereof (as the context
may require).
     “Commitment Fee Rate” means, for any day, a rate per annum equal to (a) if
the Leverage Ratio on the most recent determination date is 2.00 to 1.0 or

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



higher, 0.25% and (b) otherwise, 0.20%. For purposes of this definition, (x) the
Leverage Ratio shall be determined as of the end of each Fiscal Quarter based on
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) and (y) each change in the Commitment Fee Rate
resulting from a change in the Leverage Ratio shall be effective during the
period from and including the day when the Administrative Agent receives the
financial statements indicating such change to but excluding the effective date
of the next such change; provided that, at the option of the Administrative
Agent (or at the request of the Required Lenders), if the Borrower fails to
deliver consolidated financial statements to the Administrative Agent as and
when required by Section 5.01(a) or 5.01(b), the Commitment Fee Rate will be
that set forth in clause (a) above during the period from the expiration of the
time specified for such delivery until such financial statements are so
delivered.
     “Commitment Letter” means the Commitment Letter dated as of December 8,
2005 among Alltel, the Lead Arrangers and JPMCB and MLCC, as amended by the
letter agreement among such parties dated April 12, 2006.
     “Communications Act” means, collectively, the Communications Act of 1934,
as amended, the rules and regulations of the FCC, and written orders, policies,
and decisions of the FCC and the courts’ interpretation of the foregoing.
     “Consolidated Adjusted EBITDA” means, for any period, Consolidated Adjusted
Net Income for such period plus, without duplication:
     (a) provision for taxes based on income or profits of the Wireline
Companies for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Adjusted Net Income; plus
     (b) Interest Expense of the Wireline Companies for such period, to the
extent that such Interest Expense was deducted in computing such Consolidated
Adjusted Net Income; plus
     (c) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), goodwill impairment charges and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Wireline Companies for such period to
the extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Adjusted Net Income; plus
     (d) the amount of any minority interest expense deducted in computing such
Consolidated Adjusted Net Income; plus

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent deducted in computing such
Consolidated Adjusted Net Income; plus
     (f) any non-cash Statement of Financial Accounting Standards No. 133 income
(or loss) related to hedging activities, to the extent deducted in computing
such Consolidated Adjusted Net Income; minus
     (g) non-cash items increasing such Consolidated Adjusted Net Income for
such period, other than (i) the accrual of revenue consistent with past practice
and (ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated Adjusted EBITDA in a prior period;
in each case determined on a consolidated basis in accordance with GAAP.
     Notwithstanding the preceding, the provision for taxes based on the income
or profits of, the Interest Expense of, and the depreciation and amortization
and other non-cash expenses of, a Subsidiary will be added to Consolidated
Adjusted Net Income to compute Consolidated Adjusted EBITDA (A) in the same
proportion that the Net Income of such Subsidiary was added to compute such
Consolidated Adjusted Net Income and (B) only to the extent that a corresponding
amount would be permitted, as of such determination date, to be dividended or
distributed to the Borrower by such Subsidiary (x) without direct or indirect
restriction pursuant to the terms of its charter and all agreements and
instruments applicable to such Subsidiary or its stockholders and (y) solely for
purposes of any determination of Available Distributable Cash, without prior
governmental approval (that has not been obtained) (unless and to the extent
that such amount constitutes a Distribution Advance) and without direct or
indirect restriction pursuant to the terms of any judgments, decrees, orders,
statutes, rules and/or governmental regulations applicable to such Subsidiary
and/or its any of stockholders.
     “Consolidated Adjusted Net Income” means, for any period, the aggregate of
the Net Income of the Wireline Companies for such period, determined on a
consolidated basis in accordance with GAAP; provided that:
     (a) the Net Income of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to a Wireline
Company during such period (and the net loss of any such Person will be included
only to the extent that such loss is funded in cash by a Wireline Company during
such period);
     (b) the Net Income of any Subsidiary will be excluded to the extent that
the declaration or payment of dividends or similar distributions by such

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Subsidiary of such Net Income is not, as of such date of determination,
permitted (x) directly or indirectly, by operation of the terms of its charter
or any agreement or instrument applicable to such Subsidiary or its
equityholders or (y) solely for purposes of any determination of Available
Distributable Cash, without any prior governmental approval (that has not been
obtained) or, directly or indirectly, by operation of the terms of any judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or its equityholders, in each case except to the extent that such
amount was advanced prior to such date in cash by such Subsidiary (directly or
indirectly) to the Borrower in accordance with Section 6.01(a)(v) (any such
advance, except to the extent it has been repaid, prepaid, redeemed, acquired or
otherwise returned (directly or indirectly) to such Subsidiary, a “Distribution
Advance”);
     (c) the Net Income of any Person acquired during the specified period for
any period prior to the date of such acquisition will be excluded; and
     (d) the cumulative effect of a change in accounting principles will be
excluded.
     “Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) Interest Expense of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, and
(ii) any cash payments made by or on behalf of the Borrower or any Subsidiary
during such period in respect of Interest Expense that were or will be
amortized, accrued or otherwise recognized in a previous or future period, minus
(b) the sum of (i) to the extent included in such consolidated Interest Expense
for such period, any non-cash amounts amortized, accrued or otherwise recognized
in such period, and (ii) cash interest income actually received by the Borrower
or any Subsidiary (determined on a consolidated basis) in such period.
     “Consolidated Debt” means, as of any date, the principal amount of
Indebtedness of the Wireline Companies outstanding as of such date, determined
on a consolidated basis; provided that, for purposes of this definition, the
term “Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xv) and
(iv) any bonds or similar instruments in the nature of surety, performance,
appeal or similar bonds.
     “Continuing Directors” means, as of any date of determination, any member
of the board of directors of the Borrower who:

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) was a member of such board of directors on the Effective Date; or
     (b) was nominated for election or elected to such board of directors with
the approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.
     “Contributed Subsidiaries” means the subsidiaries of Alltel that, after
giving effect to the Preliminary Restructuring, own any assets, liabilities or
operations of Alltel’s wireline telecommunications business.
     “Contribution” means the contribution by Alltel to the Borrower, directly
or indirectly, of all of the issued and outstanding capital stock or other
Equity Interests in the Contributed Subsidiaries in exchange for all of the
issued and outstanding shares of common stock of the Borrower, the 2016 Notes
and the Special Dividend.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt Exchange” means the exchange for its outstanding debt securities or
other transfer to its creditors of the 2016 Notes by Alltel.
     “Debt Issuance” means the issuance or other incurrence by any Wireline
Company of any Indebtedness for borrowed money.
     “Default” means any event or condition which constitutes an Event of
Default or which, upon notice, lapse of time or both, would, unless cured or
waived, become an Event of Default under Article 7.
     “Defaulting Lender” has the meaning assigned to such term in
Section 2.18(b).
     “Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Wireline Companies in connection with an Asset
Disposition that is so designated as Designated Noncash Consideration pursuant
to a certificate of a Financial Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
     “Disqualified Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 123 days
after the Tranche B Maturity Date or, if such Equity Interests are issued after
the Borrower has obtained any Incremental Loans constituting term loans or while
any Commitments from Incremental Lenders to make Incremental Loans constituting
term loans remain in effect, 123 days after the maturity date for such
Incremental Loans, unless all such Incremental Loans have been repaid in full
and all Commitments in respect thereof have been terminated; provided, however,
that only the portion of such Equity Interests which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such dates shall be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interests
that would constitute Disqualified Stock solely because the holders thereof have
the right to require a Wireline Company to repurchase such Equity Interests upon
the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Equity Interest provide that the
Wireline Companies may not repurchase or redeem any such Equity Interest
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.08. The term “Disqualified Stock” will also include any options,
warrants or other rights that are convertible into Disqualified Stock or that
are redeemable at the option of the holder, or required to be redeemed, prior to
the date that is 123 days after the Tranche B Maturity Date or, if such Equity
Interests are issued after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Incremental Lenders to
make Incremental Loans constituting term loans remain in effect, 123 days after
the maturity date for such Incremental Loans, unless all such Incremental Loans
have been repaid in full and all Commitments in respect thereof have been
terminated.
     “Distribution” means the distribution by Alltel to its shareholders of all
of the common stock of the Borrower.
     “Distribution Advance” has the meaning set forth in clause (b) of the
definition of “Consolidated Adjusted Net Income”.
     “Distribution Agreement” means the Distribution Agreement dated as of
December 8, 2005 between Alltel and the Borrower, as filed with the SEC as Annex
B to the Registration Statement.
     “Dividend Suspension Period” means any period (a) commencing on any day on
which consolidated financial statements are delivered pursuant to
Section 5.01(a) or 5.01(b) (or, if applicable, the last day of the most recently
completed Dividend Suspension Period) if the Leverage Ratio as of the last day
of the then most recently completed Fiscal Quarter covered thereby is greater
than 4.50 to 1.0

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and (b) ending on the first day thereafter on which a Financial Officer delivers
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) and a
certificate pursuant to Section 5.01(c), all demonstrating that the Leverage
Ratio was equal to or less than 4.50 to 1.0 as of the last day of the then most
recently completed Fiscal Quarter covered thereby.
     “dollars” or “$” refers to lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
     “Earn-out Obligation” means any contingent consideration based on the
future operating performance of an acquired entity or assets, or other purchase
price adjustment or indemnification obligation, payable following the
consummation of an acquisition (including pursuant to a merger or consolidation)
based on criteria set forth in the documentation governing or relating to such
acquisition.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, having the force or
effect of law and relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of, or exposure to, any pollutant, toxic, radioactive, ignitable, corrosive,
reactive or otherwise hazardous substance, waste or material or to occupational
health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Wireline Company directly or indirectly
resulting from or based upon (a) actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



but excluding any debt security that is convertible into, or exchangeable for,
any of the foregoing.
     “Equity Issuance” means any issuance by the Borrower of any of its Equity
Interests to any Person (other than another Wireline Company) or receipt by any
Wireline Company of a capital contribution from any Person (other than another
Wireline Company), including the issuance of Equity Interests pursuant to the
exercise of options or warrants and the conversion of any Indebtedness to
equity.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article 7.

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules of the SEC thereunder.
     “Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing
Bank, any Participant or any other recipient of any payment to be made by or
with respect to any obligation of the Borrower hereunder (each, a “Recipient”),
(a) income or franchise taxes imposed on (or measured by) its net income by any
jurisdiction, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Recipient (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any withholding tax that (i) is
imposed by a Governmental Authority in the United States on amounts payable to
such Foreign Recipient at the time such Foreign Recipient becomes a party to
this Agreement (or designates a new Lending Affiliate or lending office) or, in
the case of a Participant, at the time the Participant purchases the relevant
participation, except to the extent that such Foreign Recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a), or (ii) is
attributable to such Foreign Recipient’s failure to comply with Section 2.16(e).
     “Existing Letters of Credit” means the letters of credit previously issued
pursuant to the Valor 2005 Credit Facility which are (i) outstanding on the
Effective Date and (ii) listed on Schedule 1.01-B.
     “Facilities” means the credit facilities provided to the Loan Parties under
the Loan Documents.
     “Facility Guarantee” has the meaning specified in Section 1(b) of the
Guarantee Agreement.
     “Facility Obligations” means (i) all principal of all Loans and LC
Reimbursement Obligations outstanding from time to time under this Agreement,
all interest (including Post-Petition Interest) on such Loans and LC
Reimbursement Obligations and all other amounts now or hereafter payable by the
Borrower to the Lenders pursuant to the Loan Documents, (ii) all obligations of
the Borrower under the Cash Management Agreements and Swap Agreements listed on
Schedule 1.01-A and all interest (including Post-Petition Interest) thereon and
(iii) all obligations (if any) designated by the Borrower as additional Facility
Obligations pursuant to Section 20 of the Security Agreement.
     “Fair Market Value” means a price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by a Financial Officer of the Borrower, whose determination, unless

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



otherwise specified below, will be conclusive if evidenced by an officer’s
certificate. Notwithstanding the foregoing, a Financial Officer’s determination
of Fair Market Value must be evidenced by a certificate of a Financial Officer
delivered to the Administrative Agent if the Fair Market Value exceeds
$25,000,000.
     “FCC” means the Federal Communications Commission or any successor
Governmental Authority exercising similar functions.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letters” means (a) the Fee Letter dated as of December 8, 2005 among
Alltel, the Lead Arrangers and JPMCB and MLCC and (b) the Fee Letter dated as of
July 17, 2006 between the Borrower and the Administrative Agent.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Fiscal Quarter” means a fiscal quarter of the Borrower.
     “Fiscal Year” means a fiscal year of the Borrower.
     “Foreign Recipient” has the meaning assigned to such term in
Section 2.16(e)
     “Foreign Subsidiary” means a Subsidiary (which may be a corporation,
limited liability company, partnership or other legal entity) organized under
the laws of a jurisdiction outside the United States, other than any such entity
that is (whether as a matter of law, pursuant to an election by such entity or
otherwise) treated as a partnership in which any Loan Party is a partner or as a
branch of any Loan Party for United States income tax purposes.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body (including the FCC and

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



any PUC, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government).
     “Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business; and provided,
further, that the amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guarantor’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.
     “Guarantee Agreement” means the Guarantee Agreement between the
Subsidiaries party thereto and the Collateral Agent, substantially in the form
of Exhibit C.
     “Guarantors” means each Person listed on the signature pages of the
Guarantee Agreement under the caption “Guarantors” and each Subsidiary that
shall, at any time after the date hereof, become a Guarantor pursuant to
Section 5.10, until such time as released from their obligations under the
Guarantee Agreement.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law because of their harmful, dangerous or deleterious properties
or characteristics.
     “Incremental Facility Amendment” has the meaning specified in
Section 2.01(b)(iii).
     “Incremental Lender” has the meaning specified in Section 2.01(b)(iii).
     “Incremental Loan” has the meaning specified in Section 2.01(b)(i).
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding accrued obligations or trade payables, in each case incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing unconditional right to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations and
Attributable Debt of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all net obligations of such Person under
any Swap Agreements, and (k) all obligations of such Person to redeem, repay or
otherwise repurchase any Disqualified Stock, valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued dividends.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness of any Person pursuant to clause (e) of this definition
shall (unless such Indebtedness has been assumed by such Person) be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the Fair Market Value of the property encumbered thereby at the date of
determination of the amount of such Indebtedness. The amount of any Indebtedness
outstanding as of any date will be the outstanding balance at such date of all
unconditional obligations as described above and, with respect to contingent
obligations, the maximum

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



liability upon the occurrence of the contingency giving rise to the obligation,
and will be: (1) the accreted value thereof, in the case of any Indebtedness
issued with original issue discount; and (2) the principal amount thereof,
together with any interest thereon that is more than 30 days past due, in the
case of any other Indebtedness.
     “Indemnified Taxes” means Taxes imposed by any Governmental Authority of or
in the United States or any other jurisdiction from which or through which
payments are made under the Loan Documents, other than Excluded Taxes.
     “Information Memorandum” means the Confidential Information Memorandum
dated June 2006 relating to the Wireline Companies and the Transactions.
     “Insignificant Subsidiary” means any Subsidiary of the Borrower that has
total assets of not more than $5,000,000 and that is designated by the Borrower
as an “Insignificant Subsidiary,” provided that the total assets of all
Subsidiaries that are so designated, as reflected on the Borrower’s most recent
consolidating balance sheet prepared in accordance with GAAP, may not in the
aggregate at any time exceed $25,000,000.
     “Interest Coverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Adjusted EBITDA to (b) Consolidated Cash Interest Expense for
the period of four consecutive Fiscal Quarters ended on such day (or, in the
case of any calculation to be made on Pro Forma Basis, if such day is not the
last day of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most
recently ended before such day).
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
     “Interest Expense” means, with respect to any specified Person for any
period, the sum, without duplication, of:
     (a) the consolidated interest expense of such Person and its subsidiaries
for such period, whether paid or accrued, including, without limitation,
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Swap Agreements, but excluding the
amortization or write-off of debt issuance costs; plus

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) the consolidated interest of such Person and its subsidiaries that was
capitalized during such period; plus
     (c) any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its subsidiaries or secured by a Lien on
assets of such Person or one of its subsidiaries, whether or not such Guarantee
or Lien is called upon; plus
     (d) all dividends, whether paid or accrued and whether or not in cash, on
any series of Disqualified Stock of such Person, other than dividends on Equity
Interests payable solely in Equity Interests (other than Disqualified Stock) of
such Person or to such Person or to a subsidiary of such Person,
     in each case determined on a consolidated basis in accordance with GAAP.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
borrowing or conversion or continuation thereof, all Lenders participating
therein agree to make an interest period of such duration available), as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “Investment” has the meaning set forth in Section 6.04.
     “Issuing Bank” means, as the context may require, JPMorgan Chase Bank,
N.A., or, at any time and from time to time, up to three other Revolving

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Lenders that are designated in writing by the Borrower, are reasonably
acceptable to the Administrative Agent, and that agree to issue one or more
Letters of Credit hereunder and to report in writing to the Administrative Agent
all activity with respect to such Letters of Credit in a manner reasonably
satisfactory to the Administrative Agent, in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.04(i); provided that with respect to the Existing Letters
of Credit, the Revolving Lender which issued the same shall be an Issuing Bank
with respect thereto. Any Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
     “JPMCB” means JPMorgan Chase Bank, N.A.
     “Knowledge” means the actual knowledge of a Responsible Officer.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Reimbursement Obligations at such time. The LC Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total LC
Exposure at such time.
     “LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the Issuing Bank
pursuant to Section 2.04(e).
     “Lead Arrangers” means J.P. Morgan Securities Inc. and Merrill, Lynch,
Pierce, Fenner & Smith Incorporated and Merrill Lynch & Co., in their capacity
as Co-Lead Arrangers and Joint Bookrunners.
     “Lender Parties” means the Lenders, the Issuing Banks and the Agents.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
and the terms and provisions in Section 9.04, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption and the
terms and provisions in Section 9.04.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement (including each Existing Letter of Credit).

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Debt as of such day to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters ended on such day (or, in the case of
any calculation to be made on a Pro Forma Basis, if such day is not the last day
of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently
ended before such day).
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”) from Telerate Successor Page 3750, as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, the Commitment Letter, the Fee
Letters, any Incremental Facility Amendment and the Security Documents.
     “Loan Parties” means the Borrower and the Guarantors.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, properties or liabilities or (I) in the case of any
determination to be made prior to the Merger, condition (financial or otherwise)
or (II) in the case of any other determination, financial condition of (x) the
Wireline Companies taken as a whole or (y) with respect to any determination to
be made prior to the Merger, Valor and its subsidiaries, in each case taken as a
whole, or the ability of

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Borrower or Valor to perform its obligations under the Merger Agreement;
excluding, in the case of any determination to be made prior to the Merger, any
facts, events, changes, effects or developments (i) generally affecting the
rural, regional or nationwide wireline voice and data industry in the United
States or in other countries in which such person or its subsidiaries conduct
business, including regulatory and political developments and changes in law or
generally accepted accounting principles, (ii) generally affecting the economy
or financial markets in the United States or in other countries in which such
person or its subsidiaries conduct business, or (iii) resulting from the
announcement of the Merger or the taking of any action required by the Merger
Agreement or related agreements in connection with the Merger (including any
decrease in customer demand, any reduction in revenues, any disruption in
supplier, partner or similar relationships, or any loss of employees), (b) the
ability of any Loan Party to perform any of its payment obligations under any
Loan Document or (c) the rights of or remedies available to any Lender Party
under any Loan Document.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Wireline Companies in an aggregate
principal amount exceeding $75,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Wireline Company
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Wireline Company
would be required to pay if such Swap Agreement were terminated at such time.
     “Merger” means the merger of the Borrower with and into Valor, with Valor
as the surviving entity, followed immediately by the merger of the Windstream
Corporation, a Delaware corporation, with and into Valor, with Valor as the
surviving entity (to be renamed “Windstream Corporation”).
     “Merger Agreement” means the Agreement and Plan of Merger dated as of
December 8, 2005 among Alltel, the Borrower and Valor, as filed with the SEC as
Annex A to the Registration Statement, as amended on May 18, 2006.
     “MLCC” means Merrill Lynch Capital Corporation.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends, excluding, however:
     (a) any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with: (i) any sale of assets outside the

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ordinary course of business of such Person or any of its subsidiaries; or
(ii) the disposition of any securities by such Person or any of its subsidiaries
or the extinguishment of any Indebtedness of such Person or any of its
subsidiaries; and
     (b) any extraordinary or non-recurring gain, loss, expense or charge
(including any one-time expenses related to the Transactions), together with any
related provision for taxes; provided that non-recurring cash charges other than
related to the Transactions shall not exceed $25,000,000 in any period of four
consecutive Fiscal Quarters.
     “Net Proceeds” means the aggregate cash proceeds (including (x) payments in
respect of deferred payment obligations (to the extent corresponding to the
principal, but not the interest component, thereof) and (y) any cash received
upon the sale or other disposition of any non-cash consideration received in any
Asset Disposition or Casualty Event) received by the Borrower or any of its
Subsidiaries in respect of any Asset Disposition or Casualty Event, net of
(1) the direct costs relating to such Asset Disposition or Casualty Event and
the sale or other disposition of any such non-cash consideration, including,
without limitation, legal, accounting, investment banking and brokerage fees,
and sales commissions, and any relocation expenses incurred as a result thereof,
(2) Taxes paid or payable as a result thereof, in each case, after taking into
account any available Tax credits or deductions and any Tax sharing
arrangements, (3) amounts required to be applied to the repayment of
Indebtedness or other liabilities secured by a Lien on the asset or assets that
were the subject of such Asset Disposition or Casualty Event or required to be
paid as a result of such Asset Disposition or Casualty Event, (4) any reserve
for adjustment in respect of the sale price of such asset or assets established
in accordance with GAAP, (5) in the case of any Asset Disposition by a
Subsidiary of the Borrower, payments to holders of Equity Interests in such
Subsidiary in such capacity (other than such Equity Interests held by the
Borrower or any Subsidiary) to the extent that such payment is required to
permit the distribution of such proceeds in respect of the Equity Interests in
such Subsidiary held by the Borrower or such Subsidiary and (6) appropriate
amounts to be provided by the Borrower or its Subsidiaries as a reserve against
liabilities associated with such Asset Disposition or Casualty Event, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Disposition or Casualty
Event, all as determined in accordance with GAAP; provided that (a) any excess
amounts set aside for payment of Taxes pursuant to clause (2) above that are
remaining after such Taxes have been paid in full or the statute of limitations
therefor has expired and (b) any amounts held in reserve pursuant to clause (6),
will, in each case when no longer so held, become Net Proceeds.
     “New Notes” means the 2016 Notes and the 2013 Notes.

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “New Notes Documents” means the indenture under which the New Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the New Notes or providing for any Guarantee or other right in respect
thereof.
     “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
     “Other Taxes” means any and all present or future recording, stamp or
documentary taxes or any other excise, transfer, sales or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of this Agreement.
     “Participant” has the meaning set forth in Section 9.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” means a certificate in the form of Exhibit E to
the Security Agreement or any other form approved by the Collateral Agent and
the Borrower.
     “Permitted Acquisition” means any Acquisition by a Collateral Support
Party; provided that:
     (a) the property acquired (or the property of the Person acquired) in such
Acquisition shall be used or useful in a Permitted Business;
     (b) the Borrower shall be in compliance with Sections 6.14 and 6.15,
determined on a Pro Forma Basis;
     (d) no Default shall have occurred and be continuing or would result from
such Acquisition; and
     (e) if the aggregate consideration paid by the Wireline Companies for any
Acquisition (including the principal amount of Indebtedness assumed by the
Wireline Companies in connection therewith) exceeds $100,000,000, the
Administrative Agent shall have received a certificate from a Financial Officer
describing such Acquisition and certifying as to the foregoing matters and
demonstrating such compliance in reasonable detail.
     “Permitted Additional Debt” means unsecured Indebtedness of any Loan Party
that (a) does not require any scheduled payment of principal (including pursuant
to a sinking fund obligation) or mandatory redemption or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on terms that are market terms on the date of issuance)

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



prior to the date that is 123 days after the Tranche B Maturity Date or, if such
Indebtedness is incurred after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Incremental Lenders to
make Incremental Loans constituting term loans remain in effect, 123 days after
the maturity date for such Incremental Loans, unless all such Incremental Loans
have been repaid in full and all Commitments in respect thereof have been
terminated, (b) contains other terms (including covenants, events of default,
remedies, redemption provisions and change of control provisions) that are
market terms on the date of issuance as determined by a Financial Officer in
good faith, provided that such covenants and events of default are not
materially more restrictive than the covenants and events of default contained
in this Agreement and do not require the maintenance or achievement of any
financial performance standards other than as a condition to the taking of
specified actions, and (c) bears interest at a market rate of interest on the
date of issuance of such Indebtedness.
     “Permitted Asset Exchange” means a disposition of assets and property of
any of the Wireline Companies in consideration for the Acquisition of assets and
property of a Person engaged in the Permitted Business (other than an Affiliate
of any Wireline Company); provided that:
     (a) the aggregate assets and properties of the Wireline Companies which may
be disposed of in all Permitted Asset Exchanges shall not relate to more than
35% of the access lines of the Wireline Companies determined at the time of any
disposition;
     (b) the assets and properties disposed of in any Permitted Asset Exchange,
together with any cash consideration paid by the Wireline Companies, shall have
a Fair Market Value substantially equivalent to the Fair Market Value of the
assets and properties Acquired by the Wireline Companies in such Permitted Asset
Exchange, together with any cash consideration received by the Wireline
Companies;
     (c) the Borrower shall comply with Section 2.10(b) with respect to any Net
Proceeds received by the Wireline Companies in respect of any Permitted Asset
Exchange;
     (d) any cash consideration paid by the Wireline Companies in respect of any
Permitted Asset Exchange (but not any other property or assets disposed of in
any such transaction) shall be treated hereunder as consideration paid by the
Wireline Companies for a Permitted Acquisition for purposes of determining
whether a certificate is required to be delivered by the Borrower pursuant to
clause (e) of the definition of such term; and
     (e) if the Net Proceeds thereof exceed $100,000,000, (i) the Borrower shall
be in compliance with Sections 6.14 and 6.15, determined on a Pro Forma

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Basis; and (ii) no Default shall have occurred and be continuing or would result
therefrom.
     “Permitted Business” means any business conducted or proposed to be
conducted (as described in the Information Memorandum) by the Wireline Companies
on the Effective Date and other businesses reasonably related thereto, including
any reasonable extension or expansion thereof.
     “Permitted Encumbrances” means:
     (a) Liens for Taxes, assessments and governmental charges not yet
delinquent or which are being contested in compliance with Section 5.05;
     (b) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security obligations;
     (c) Liens, deposits or pledges to secure the performance of bids, tenders,
trade contracts, leases, or other similar obligations, in each case in the
ordinary course of business;
     (d) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and deposits or pledges in lieu of such bonds or obligations, or to
secure such bonds or obligations, or to secure letters of credit in lieu of or
supporting the payment of such bonds or obligations;
     (e) judgment and attachment liens that do not constitute an Event of
Default under clause (k) of Article 7 and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which reserves have been made in accordance with GAAP;
     (f) survey exceptions, encumbrances, easements or reservations of, or
rights of other for, rights of way, zoning or other restrictions as to the use
of properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Wireline Company;
     (g) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;
     (h) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



property subject to any lease, license or sublicense permitted by this Agreement
(other than any property that is the subject of a Sale and Leaseback
Transaction); and
     (i) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower
or any of its Subsidiaries incurred in exchange for, or the net proceeds of
which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Subsidiaries (other than Indebtedness
of the Borrower to any Subsidiary or of any Subsidiary to the Borrower or any
other Subsidiary); provided that:
     (a) the amount of such Permitted Refinancing Indebtedness does not exceed
the amount of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus all accrued and unpaid interest thereon and the
amount of any reasonably determined premium necessary to accomplish such
refinancing and such reasonable expenses incurred in connection therewith);
     (b) such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the then Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
     (c) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Secured
Obligations, such Permitted Refinancing Indebtedness has a final maturity date
later than 123 days after the Tranche B Maturity Date or, if such Equity
Interests are issued after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Incremental Lenders to
make Incremental Loans constituting term loans remain in effect, 123 days after
the maturity date for such Incremental Loans, unless all such Incremental Loans
have been repaid in full and all Commitments in respect thereof have been
terminated and is subordinated to the Secured Obligations on terms at least as
favorable, taken as a whole, to the Secured Parties as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded;
     (d) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is unsecured, such Permitted Refinancing Indebtedness is
unsecured;

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is Indebtedness under the Loan Documents, the Assumed Valor
Bonds or the AC Holdings Bonds, such Permitted Refinancing Indebtedness is
unsecured; and
     (f) such Indebtedness is incurred by either (i) by the Borrower or any Loan
Party or (ii) by the Subsidiary that is the obligor on the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
     “Post-Petition Interest” has the meaning specified in Section 1(c) of the
Security Agreement.
     “Preferred Stock” means, with respect to any Person, any Equity Interests
in such Person that have preferential rights to any other Equity Interests in
such Person with respect to dividends or redemptions upon liquidation.
     “Preliminary Restructuring” means the contribution by Alltel of all of the
assets, liabilities and operations of its wireline telecommunications business
to its subsidiaries.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Pro Forma Basis” means, with respect to the preparation of the Pro Forma
Financial Statements and the calculation of the Leverage Ratio or the Interest
Coverage Ratio at any time, that such calculation shall give pro forma effect to
all Permitted Acquisitions, all Permitted Asset Exchanges, all issuances,
incurrences or assumptions or repayments of Indebtedness (and the application of
proceeds thereof) and all sales, transfers or other dispositions of any
Subsidiary, line of business or division (any of the foregoing, an “Applicable
Transaction”) and to the Transactions (with any such Indebtedness being deemed
to be amortized over the applicable measurement period in accordance with its
terms and, if any such Indebtedness bears interest at a floating rate, assuming
that such Indebtedness bears interest during any portion of such measurement
period prior

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to the consummation of the Applicable Transaction or the Transactions at the
interest rate applicable to such Indebtedness at such time), in each case that
have occurred during (or, if such calculation is being made for the purpose of
determining whether any proposed transaction will constitute a Permitted
Acquisition or Permitted Asset Exchange or an incurrence of Indebtedness
pursuant to Section 6.01(a)(viii) or Section 6.01(a)(xviii), Permitted
Additional Debt or Incremental Loans, since the beginning of) the four
consecutive Fiscal Quarter period of the Borrower most recently ended on or
prior to such date as if they had occurred on the first day of such four
consecutive Fiscal Quarter period (including cost savings (i) to the extent such
cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of GAAP and Article 11 of
Regulation S-X under the Securities Act, as interpreted by the Staff of the SEC,
and as certified by a Financial Officer and (ii) which, in the case of the
Transactions, may include additional cost savings which have otherwise been
realized or for which steps necessary for realization have been taken or are
reasonably expected to be taken following the Transactions as determined in good
faith by a Financial Officer, provided that the net cost savings in connection
with the Transactions pursuant to clauses (i) and (ii) above that may be given
such effect shall not exceed $50,000,000 in the aggregate for purposes of any
calculation during the first of four consecutive Fiscal Quarters after the
Effective Date (or, in any case thereafter, such amount less $12,500,000 for
each additional full Fiscal Quarter thereafter).
     “Pro Forma Financial Statements” has the meaning set forth in
Section 3.04(b).
     “PUC” means any state public service or public utility commission or other
state Governmental Authority that exercises jurisdiction over the rates or
services or the acquisition, construction or operation of any telecommunications
system of any Person who owns, constructs or operates any telecommunications
system, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.
     “Refinancings” means the repayment of all principal of, all accrued
interest on, and all premiums, fees and other amounts owing in respect of
(a) the 9.44% Sinking Fund Debentures due 2009, the 9.55% Sinking Fund
Debentures due 2009 and the 9.14% Sinking Fund Debentures due 2011, in each case
issued by Alltel New York, Inc. (formerly Midstate Telephone Corporation),
(b) the 8.05% Senior Notes (Series A) due 2009 and the 8.17% Senior Notes
(Series B) due 2014, in each case issued by Georgia Alltel Telecom, Inc.,
(c) the 9.07% Sinking Fund Debentures due 2011 issued by Alltel Pennsylvania,
Inc. (formerly Mid-Penn Telephone Corporation), (d) the 8.11% Senior Notes due
2018 issued by Texas Alltel, Inc., (e) the 8.05% Senior Notes (Series A) due
2009 and the 8.17% Senior Notes (Series B) due 2014, in each case issued by The
Western

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Reserve Telephone Company, (f) the Valor 2005 Credit Facility and (g) the
Tendered Valor Bonds, and the termination and release of all Guarantees of and
all Liens securing any of the foregoing.
     “Register” has the meaning set forth in Section 9.04(b).
     “Registration Statement” means Valor’s Registration Statement on Form S-4,
as filed with the SEC on February 28, 2006, as amended to the Effective Date.
     “Regulatory Authorization” means any Governmental Authorization of the FCC
or any PUC.
     “Reinvestment Funds” means any Net Proceeds of an asset disposition of, or
casualty event with respect to, non-current assets that are not otherwise
required to be applied to prepay Loans pursuant to Section 2.10(b) or (c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
trustees and advisors of such Person and such Person’s Affiliates.
     “Replacement Assets” means (a) non-current assets (including any such
assets acquired by capital expenditures) that will be used or useful in a
Permitted Business or (b) substantially all the assets of a Permitted Business
or the voting stock of any Person engaged in a Permitted Business that will
become on the date of Acquisition thereof a Collateral Support Party.
     “Required Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Credit Exposures, outstanding Term Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures, outstanding Term Loans and unused Commitments at such time (excluding
any Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
Defaulting Lenders).
     “Required Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Revolving Commitments at such time (excluding any Revolving
Credit Exposures and unused Revolving Commitments of Defaulting Lenders).
     “Required Tranche C Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having outstanding Tranche C Term Loans or unused Tranche C
Commitments representing more than 50% of the sum of the total outstanding
Tranche C Term Loans or unused Tranche C Commitments at such

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



time (excluding any outstanding Tranche C Term Loans and unused Tranche C
Commitments of Defaulting Lenders).
     “Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer or any vice president of the Borrower or any other Financial
Officer.
     “Restricted Indebtedness” means the New Notes, the Assumed Bonds and any
Permitted Additional Debt.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in any
Wireline Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Wireline Company, or any other payment
(including, without limitation, any payment under a Swap Agreement) that has a
substantially similar effect to any of the foregoing.
     “Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
     “Revolving Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $500,000,000.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with a Revolving
Credit Exposure.
     “Revolving Loan” means a Loan made pursuant to Section 2.01(a)(iv).
     “Revolving Maturity Date” means July 17, 2011.
     “Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitments. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
after such termination or expiration.
     “S&P” means Standard & Poor’s Ratings Group, Inc.
     “Sale and Leaseback Transaction” has the meaning set forth in Section 6.06.
     “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Obligations” has the meaning specified in Section 1(c) of the
Security Agreement.
     “Secured Parties” has the meaning specified in Section 1(c) of the Security
Agreement.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Agreement” means the Security Agreement among the Loan Parties
and the Collateral Agent, substantially in the form of Exhibit D.
     “Security Documents” means the Guarantee Agreement, the Security Agreement
and each other agreement, instrument or other document executed and delivered
pursuant to Section 5.10 or 5.11 to guarantee or secure any of the Secured
Obligations.
     “Special Dividend” means a cash dividend paid by the Borrower to Alltel in
an amount not to exceed $2,275,000,000.
     “Special Stub Dividend” shall mean dividends declared by Valor prior to the
Effective Date and paid by the Borrower thereafter in an aggregate amount not to
exceed $6,000,000.

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “SPV” has the meaning set forth in Section 9.04(e).
     “Statutory Reserve Rate” means a fraction (expressed as a decimal carried
to the sixth decimal place), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar requirement percentages (including any
marginal, special, emergency or supplemental reserves or other requirements)
expressed as a decimal established by the Board to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
     “Subsidiary” means any subsidiary of the Borrower. For purposes of the
representations and warranties made herein on the Effective Date, the term
“Subsidiary” includes the Contributed Subsidiaries and each of Valor and its
subsidiaries.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as syndication agent.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Tendered Valor Bonds” means the Valor Bonds tendered for repurchase
pursuant to a “Change of Control Offer” in accordance with Section 4.14 of the
Valor Indenture.
     “Term Commitment” means a Tranche A Commitment, Tranche B Commitment or
Tranche C Commitment, or any combination thereof (as the context may require).
     “Term Lender” means a Tranche A Lender, Tranche B Lender or Tranche C
Lender.
     “Term Loans” means a Tranche A Term Loan, Tranche B Term Loan or Tranche C
Term Loan, or any combination thereof (as the context may require).
     “Total Assets” means the total assets of the Borrower and its Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of the
Borrower prepared in conformity with GAAP but excluding the value of any
outstanding Investments made pursuant to Section 6.04(t).
     “Tranche A Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan on the Effective Date,
expressed as an amount representing the maximum aggregate amount of such Tranche
A Term Loan, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Tranche A Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
initial Tranche A Commitment, as applicable. The initial aggregate amount of the
Lenders’ Tranche A Commitments is $500,000,000.
     “Tranche A Lender” means a Lender with a Tranche A Commitment or, if the
Tranche A Commitments have terminated or expired, a Lender with an outstanding
Tranche A Term Loan.
     “Tranche A Maturity Date” means July 17, 2011.
     “Tranche A Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Tranche B Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan on the Effective Date,
expressed as an amount representing the maximum aggregate amount of such Tranche
B Term Loan, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Tranche B Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
initial Tranche B Commitment, as applicable. The initial aggregate amount of the
Lenders’ Tranche B Commitments is $1,900,000,000.
     “Tranche B Lender” means a Lender with a Tranche B Commitment or, if the
Tranche B Commitments have terminated or expired, a Lender with an outstanding
Tranche B Term Loan.
     “Tranche B Maturity Date” means July 17, 2013.
     “Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).
     “Tranche C Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Tranche C Commitment
Termination Date and the date of termination of the Tranche C Commitments.
     “Tranche C Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche C Term Loan during the Tranche C
Availability Period, expressed as an amount representing the maximum aggregate
amount of such Tranche C Term Loan, as such commitment may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Tranche C Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its initial Tranche C Commitment, as applicable. The initial
aggregate amount of the Lenders’ Tranche C Commitments is $400,000,000.
     “Tranche C Commitment Termination Date” means November 17, 2006.
     “Tranche C Lender” means a Lender with a Tranche C Commitment or, if the
Tranche C Commitments have terminated or expired, a Lender with an outstanding
Tranche C Term Loan.
     “Tranche C Maturity Date” means July 17, 2011.

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Tranche C Term Loan” means a Loan made pursuant to Section 2.01(a)(iii).
     “Transactions” means (a) the Preliminary Restructuring, (b) the
Contribution (including the payment of the Special Dividend and the issuance of
the 2016 Notes), (c) the execution, delivery and performance by each Loan Party
of the Loan Documents and the funding of the Loans, the use of proceeds thereof
and the issuance of Letters of Credit thereunder, (d) the issuance and sale of
the 2013 Notes, (e) the Distribution, (f) the Merger, (g) the Refinancings,
(h) the Debt Exchange (if any) and the resale of the 2016 Notes, and (i) the
payment of the fees and expenses incurred in connection with any of the
foregoing.
     “Transaction Documents” means (a) the Merger Agreement, the Distribution
Agreement, the Voting Agreement and the other “Transaction Agreements” referred
to in the Merger Agreement and the Distribution Agreement, (b) the New Notes
Documents, (c) the Loan Documents, and (d) the indentures and agreements under
which any of the Assumed Bonds were issued and all other instruments, agreements
and other documents evidencing or governing any of the Assumed Bonds or
providing for any Guarantee or other right in respect thereof.
     “Transaction Liens” means the Liens on Collateral granted by the Loan
Parties under the Security Documents.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “United States” means the United States of America.
     “Valor” means Valor Communications Group, Inc., a Delaware corporation.
     “Valor 2005 Credit Facility” means the Amended and Restated Credit
Agreement dated as of February 14, 2005 among Valor Telecommunications
Enterprises, LLC, as borrower, Valor and certain of its domestic subsidiaries,
as guarantors, the lenders party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank,
N.A. (formerly known as JPMorgan Chase Bank, National Association), and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Syndication Agents, CIBC World
Markets Corp. and Wachovia Bank, N.A., as Documentation Agents, Banc of America
Securities LLC and J.P. Morgan Securities Inc., as Sole and Exclusive Lead
Arrangers, and Banc of America Securities LLC, J.P. Morgan Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Sole and Exclusive

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Book Managers, as amended by Amendment No. 1 dated as of August 9, 2005 and as
further amended prior to the Effective Date.
     “Valor Bonds” means the 7-3/4% Senior Notes due 2015 issued by Valor
Telecommunications Enterprises, LLC and Valor Telecommunications Enterprises
Finance Corp. in an original aggregate principal amount not to exceed
$400,000,000.
     “Valor Indenture” means the Indenture dated as of February 14, 2005 under
which the Valor Bonds were issued.
     “Voting Agreement” means the Voting Agreement dated as of December 8, 2005
among the Borrower and certain shareholders of Valor.
     “Voting Stock” of any Person as of any date means the Equity Interests in
such Person that are ordinarily entitled to vote in the election of the board of
directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing:
     (a) the sum of the products obtained by multiplying (i) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
     (b) the then outstanding principal amount of such Indebtedness.
     “wholly-owned” means, with respect to any subsidiary of any Person (the
“parent”) at any date, that securities or other ownership interests representing
100% of the Equity Interests in such subsidiary (other than directors’
qualifying shares) are, as of such date, owned, controlled or held by the parent
or one or more wholly-owned subsidiaries of the parent or by the parent and one
or more wholly-owned subsidiaries of the parent.
     “Wireline Companies” means the Borrower and the Subsidiaries.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
     Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and whether real,
personal or mixed and (f) any reference to any Requirement of Law shall, unless
otherwise specified, refer to such Requirement of Law as amended, modified or
supplemented from time to time.
     Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Upon any such request for an amendment, the Borrower, the
Required Lenders and the Administrative Agent agree to consider in good faith
any such amendment in order to amend the provisions of this Agreement so as to
reflect equitably such accounting changes so that the criteria for evaluating
Borrower’s financial

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



condition shall be the same after such accounting changes as if such accounting
changes had not occurred.
     Section 1.05. Pro Forma Calculations. With respect to any period (i) during
which any Permitted Acquisition, Permitted Asset Exchange or sale, transfer or
other disposition of any Subsidiary, line of business or division occurs or
(ii) as to which fewer than four full Fiscal Quarters have elapsed since the
Effective Date, calculations of the Leverage Ratio and the Interest Coverage
Ratio with respect to such period shall be made on a Pro Forma Basis.
ARTICLE 2
The Credits
     Section 2.01. Loans. (a) Commitments. Subject to the terms and conditions
set forth herein:
     (i) each Tranche A Lender agrees to make a Tranche A Term Loan to the
Borrower on the Effective Date in a principal amount not exceeding its Tranche A
Commitment;
     (ii) each Tranche B Lender agrees to make a Tranche B Term Loan to the
Borrower on the Effective Date in a principal amount not exceeding its Tranche B
Commitment;
     (iii) each Tranche C Lender agrees to make a Tranche C Term Loan to the
Borrower during the Tranche C Availability Period in a principal amount not
exceeding its Tranche C Commitment; and
     (iv) each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment.
     (b) Incremental Loan Facility. (i) At any time and from time to time prior
to the Tranche B Maturity Date, subject to the terms and conditions set forth
herein, the Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more additional tranches of loans (“Incremental Loans” and
each such tranche, an “Incremental Facility”), provided that at the time of each
such request and upon the effectiveness of each Incremental Facility Amendment,
(A) no Event of Default has occurred and is continuing or shall result
therefrom, (B) the Borrower shall be in compliance on a Pro Forma Basis with the
covenants contained in Sections 6.14 and 6.15 recomputed as of the last

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



day of the most-recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b), and (C) the Borrower
shall have delivered a certificate of a Financial Officer to the effect set
forth in clauses (A) and (B) above, together with reasonably detailed
calculations demonstrating compliance with clause (B) above. Notwithstanding
anything to the contrary herein, the aggregate principal amount of all
commitments, loans and other extensions of credit made available under the
Incremental Facilities since the Effective Date shall not exceed $800,000,000.
Each Incremental Facility shall be in an amount that is an integral multiple of
$5,000,000 and not less than $50,000,000, provided that an Incremental Facility
may be in any amount less than $50,000,000 if such amount represents all the
remaining availability under the Incremental Facilities pursuant to the
immediately preceding sentence.
     (ii) The Incremental Loans shall rank pari passu or junior in right of
payment in respect of the Collateral and with the obligations in respect of the
Revolving Commitments, the Tranche A Term Loans, the Tranche B Term Loans and
the Tranche C Term Loans, if any. In addition, (A) any Incremental Facility
providing for term loans shall (1) not have a final maturity date earlier than
the Tranche B Maturity Date or a Weighted Average Life to Maturity that is
shorter than the Weighted Average Life to Maturity of the then-remaining Tranche
B Term Loans, (2) for purposes of prepayments, be treated substantially the same
as (and in any event no more favorably than) the Tranche B Term Loans and
(3) otherwise have terms that are no more favorable to the lenders providing
such Incremental Facility than the terms applicable to the Tranche B Term Loans,
provided that (x) if the Applicable Rate relating to the loans under any
Incremental Facility exceeds the Applicable Rate relating to the Tranche B Term
Loans by more than 0.25%, the Applicable Rate relating to the Tranche B Term
Loans shall be adjusted to be equal to the Applicable Rate relating to such
Incremental Loans and (y) any determination of the Applicable Rate relating to
Incremental Loans or Tranche B Term Loans under the foregoing clause (x) shall
include all upfront or similar fees or original issue discount payable to the
Lenders providing such Loans) and (B) any Incremental Facility providing for
revolving loans shall (1) not have a final maturity date, or a commitment
availability period that ends, earlier than the Revolving Maturity Date and
(2) be subject to other terms that are similar to the terms then available in
the bank financing market to companies having a credit quality similar to the
Borrower.
     (iii) Each notice from the Borrower pursuant to this Section 2.01(b) shall
set forth the requested amount and proposed terms of the relevant Incremental
Facility. Any bank, financial institution or other Person (whether or not an
existing Lender or Affiliate of an existing Lender) that elects to provide any
Incremental Facility (each, an

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS



“Incremental Lender”) shall be reasonably satisfactory to the Borrower and
(other than in the case of existing Lenders providing only term loans under such
Incremental Facility) the Administrative Agent and the Syndication Agent;
provided that no existing Lender shall be obligated to provide any Incremental
Loans, unless it so agrees. Any Incremental Facility will be effected pursuant
to an amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the Incremental
Lenders providing such Incremental Facility (and no other Lenders) and the
Administrative Agent. Upon the effectiveness of any Incremental Facility
Amendment, each Incremental Lender shall become a “Lender” under this Agreement
with respect to its obligations under such Incremental Facility, and the
commitments of the Incremental Lenders in respect of such Incremental Facility
shall become “Commitments” hereunder; and any Incremental Loans under such
Incremental Facility shall, when made, constitute “Loans” under this Agreement.
In addition, any Incremental Facility Amendment may, without the consent of any
Lenders other than the Incremental Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.01(b)
(including to provide for voting provisions applicable to the Incremental
Lenders comparable to the provisions of clause (B) of the second proviso of
Section 9.02(b)). The effectiveness of an Incremental Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Incremental
Lenders, be subject to the satisfaction on the date thereof (an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Borrowing” in
Section 4.02 shall be deemed to refer to the Incremental Facility Closing Date).
The proceeds of Incremental Loans will be used only for working capital and
other general corporate purposes (including to finance Permitted Acquisitions or
Capital Expenditures, in each case to the extent otherwise permitted hereunder).
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.
     Section 2.02. Loans and Borrowings. (a) Each Revolving Loan and Term Loan
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (b) Subject to Section 2.13, (i) each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 20 Eurodollar Borrowings outstanding (or, if any Incremental Loans are
outstanding, 30).
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect to the applicable Loan
would end after the Revolving Maturity Date, Tranche A Maturity Date, Tranche B
Maturity Date or Tranche C Maturity Date, as applicable.
     Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) may be given not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, e-mail of a pdf
copy or telecopy to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) whether the requested Borrowing is to be a Revolving Borrowing, Tranche
A Term Borrowing, Tranche B Term Borrowing or Tranche C Term Borrowing;

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05; and
     (vii) as of such date Sections 4.02(a) and (b) are satisfied.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
     Section 2.04. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Wireline Company so long
as the Borrower and such Wireline Company are co-applicants), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank requested
to issue such Letter of Credit, at any time and from time to time during the
Revolving Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
     (ii) Existing Letters of Credit. Upon consummation of the Merger on the
Effective Date and the satisfaction of the conditions in Section 4.02, in each
case automatically and without further action on the part of any Person,
(A) each Existing Letter of Credit will be deemed to be a Letter of Credit
issued hereunder for all purposes of the Loan Documents, and (B) each Revolving
Lender that has issued an Existing Letter of Credit shall be deemed to have
granted to each other Revolving Lender, and each other Revolving Lender shall be
deemed to have

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS



acquired from such issuer, a participation in each Existing Letter of Credit
equal to such other Revolving Lender’s Revolving Percentage of (I) the aggregate
amount available to be drawn under such Existing Letter of Credit and (II) the
aggregate amount of any outstanding LC Reimbursement Obligations in respect
thereof. With respect to each Existing Letter of Credit (x) if, prior to the
Effective Date, the relevant issuer has heretofore sold a participation therein
to a Revolving Lender, such issuer and Revolving Lender agree that such
participation shall be automatically canceled upon consummation of the Merger on
the Effective Date, and (y) if, prior to the Effective Date, the relevant issuer
has heretofore sold a participation therein to any bank or financial institution
that is not a Revolving Lender, such issuer shall procure the termination of
such participation on or prior to the Effective Date.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver,
e-mail or telecopy (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank requested to issue such Letter
of Credit) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank requested to issue such Letter of Credit, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $30,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments. Promptly upon the issuance of a Letter of Credit (or
amendment, renewal, extension or termination of an outstanding Letter of
Credit), the Issuing Bank shall provide notice of such issuance, amendment,
renewal, extension or termination to the Administrative Agent (if different from
the Issuing Bank), who shall in turn promptly provide notice of same to the
Revolving Lenders.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS



issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that (x) any
Letter of Credit may provide for the automatic extension or renewal thereof and
may be automatically renewed or extended upon notice delivered by the Borrower
in accordance with the terms thereof for additional periods of a duration
requested by the Borrower (which shall in no event extend beyond the date
referred to in clause (ii) above) and (y) with the consent of the applicable
Issuing Bank and the Administrative Agent, Letters of Credit with a term longer
than one year shall be permitted (which shall in no event extend beyond the date
referred to in clause (ii) above).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank thereof or any of the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Revolving Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Revolving Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 3:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
,if

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make such payment when due (or if
any such reimbursement payment is required to be refunded to the Borrower for
any reason), the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Revolving Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
     (f) Obligations Absolute. Except as provided below, the Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS



circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that (i) are caused by such Issuing Bank’s gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit issued by it comply with the terms
thereof, or (ii) result from such Issuing Bank’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank thereof may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.
     (g) Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement in accordance with paragraph (e) of this Section.
     (h) Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
     (i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in its Cash Collateral Account an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article 7. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Secured Obligations. Moneys in
such account (including any earnings on amounts therein) shall be applied by the
Collateral Agent to pay LC Reimbursement Obligations as they become due or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy the Secured Obligations as provided in
Section 13 of the Security Agreement. If the Borrower is required to provide an
amount of cash

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS



collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned (together with
any earnings thereon) to the Borrower within three Business Days after all
Events of Default have been cured or waived.
     Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.04(e) to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     Section 2.06. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
e-mail of a pdf copy or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower (or, in the case of an Event of
Default of the type described in paragraph (h) or (i) of Article 7 with respect
to the Borrower, automatically), then, so long as an Event of Default has
occurred and is continuing, no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing having an Interest Period longer than one
month; provided that, if (x) an Event of Default of the type described in
paragraph (a), (b), (h) or (i) of Article 7 has occurred and is continuing and
(y) other than in the case of an Event of Default of the type described in
paragraph (h) or (i) of Article 7 with respect to the Borrower, the Required
Lenders have so requested, then (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid prior to or at the
end of the Interest Period then applicable thereto, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of such Interest Period.
     Section 2.07. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Tranche A Commitments and Tranche B Commitments
shall terminate on the Effective Date immediately after the funding and closing
hereunder, (ii) the Tranche C Commitments shall terminate on the Tranche C
Commitment Termination Date and (iii) the Revolving Commitments shall terminate
on the Revolving Maturity Date.
     (b) The Borrower may at any time, without premium or penalty, terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments to the extent,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
     Section 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the Revolving Maturity Date and (ii) for the account of each
Term Lender the then unpaid principal amount of such Lender’s Term Loans as
provided in Section 2.09.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be, absent manifest error, prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans of any Class made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent; provided that, in order for any such
promissory note to be delivered on the Effective Date, the request therefor
shall be delivered no later than two Business Days prior to the Effective Date.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS



represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
     Section 2.09. Scheduled Amortization of Term Loans. (a) Subject to
adjustment pursuant to Section 2.09(e), the Borrower shall repay Tranche A Term
Loans on each date set forth below in the aggregate principal amount equal to
the percentage set forth opposite such date times the initial principal amount
of Tranche A Term Loans:

          Date   Percentage
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2007 to but excluding September 30, 2008
    1.25 %
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2008 to but excluding September 30, 2009
    2.50 %
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2009 to but excluding September 30, 2010
    3.75 %
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2010 to but excluding June 30, 2011
    5.00 %
Tranche A Maturity Date
    55.00 %

     (b) Subject to adjustment pursuant to Section 2.09(e), the Borrower shall
repay Tranche B Term Loans (i) on the last day of each Fiscal Quarter ending on
or after September 30, 2007 and prior to the Tranche B Maturity Date in an
aggregate principal amount equal to 0.25% of the initial principal amount of
Tranche B Term Loans and (ii) on the Tranche B Maturity Date in an aggregate
principal amount equal to the principal amount of Tranche B Term Loans then
outstanding.
     (c) Subject to adjustment pursuant to Section 2.09(e), the Borrower shall
repay Tranche C Term Loans on each date set forth below in the aggregate
principal amount equal to the percentage set forth opposite such date times the
initial principal amount of Tranche C Term Loans:

          Date   Percentage
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2007 to but excluding September 30, 2008
    1.25 %
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2008 to but excluding September 30, 2009
    2.50 %
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2009 to but excluding September 30, 2010
    3.75 %
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2010 to but excluding June 30, 2011
    5.00 %
Tranche C Maturity Date
    55.00 %

     (d) To the extent not previously paid, (i) all Tranche A Term Loans shall
be due and payable on the Tranche A Maturity Date, (ii) all Tranche B Term

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Loans shall be due and payable on the Tranche B Maturity Date and (iii) all
Tranche C Term Loans shall be due and payable on the Tranche C Maturity Date.
     (e) Any prepayment of Term Loans of any Class will be applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section, in the case of mandatory prepayments, in direct order
of maturity, and in the case of voluntary prepayments, ratably. If the aggregate
amount of the Term Loans of any Class made on the Effective Date is less than
the initial aggregate amount of the Term Commitments of such Class, the
scheduled repayments of the Term Loans of such Class shall be reduced ratably to
an aggregate amount equal to the aggregate amount of such Term Loans actually
made.
     (f) Before repaying any Term Loans of any Class pursuant to this Section,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each such repayment
of a Borrowing shall be applied ratably to the Loans included in such Borrowing
and shall be accompanied by accrued interest on the amount repaid.
     Section 2.10. Optional and Mandatory Prepayment of Loans. (a) Optional
Prepayments. The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.15 and the requirements of this Section.
     (b) Asset Dispositions. Within five Business Days after any Net Proceeds
are received by or on behalf of any Wireline Company in respect of any Asset
Disposition, the Borrower shall (subject to paragraph (h) of this Section)
prepay Term Borrowings in an aggregate amount equal to such Net Proceeds;
provided that, if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that (i) the Wireline Companies
intend to apply the Net Proceeds from such Asset Disposition (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, to acquire Replacement Assets, (ii) the property acquired in
connection therewith will be included in the Collateral at least to the extent
that the property disposed of was included therein or shall be property of a
Collateral Support Party and (iii) no Event of Default has occurred and is
continuing, then no prepayment will be required pursuant to this subsection in
respect of such Net Proceeds (or the portion of such Net Proceeds specified in
such certificate, if applicable) except that, if any such Net Proceeds have not
been so applied (or committed to be applied, except to the extent such Net
Proceeds are not so applied within 365 days after such commitment) by the end of
such 365-day period, a prepayment will be

59



--------------------------------------------------------------------------------



TABLE OF CONTENTS



required at that time in an amount equal to the amount of such Net Proceeds that
have not been so applied or committed to be so applied.
     (c) Casualty Events. Within five Business Days after any Net Proceeds are
received by or on behalf of any Wireline Company in respect of any Casualty
Event, the Borrower shall (subject to paragraph (h) of this Section) prepay Term
Borrowings in an aggregate amount equal to such Net Proceeds; provided that, if
the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that (i) the Wireline Companies intend to apply
the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 365 days after receipt of such Net Proceeds, to repair,
restore or replace the property with respect to which such Net Proceeds were
received or to acquire Replacement Assets, and (ii) any property acquired in
connection with such application (whether as replacement property or Replacement
Assets) will be included in the Collateral at least to the extent that the
property to be replaced was included therein or shall be property of a
Collateral Support Party, then no prepayment will be required pursuant to this
subsection in respect of such Net Proceeds (or the portion of such Net Proceeds
specified in such certificate, if applicable) except that, if any such Net
Proceeds have not been so applied (or committed to be applied, except to the
extent such Net Proceeds are not so applied within 365 days after such
commitment) by the end of such 365-day period, a prepayment will be required at
that time in an amount equal to the amount of such Net Proceeds that have not
been so applied or committed to be so applied.
     (d) Allocation of Prepayments, Right to Decline Tranche B Mandatory
Prepayments. Before any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (g) of this Section. In the event of any optional or mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated among the
Term Borrowings of each Class pro rata based on the aggregate principal amount
of outstanding Borrowings of each such Class, provided that any Tranche B Lender
may elect, by notice to the Administrative Agent by telephone (confirmed by
telecopy) at least one Business Day prior to the prepayment date, to decline all
or any portion of any prepayment of its Tranche B Term Loans pursuant to this
Section (other than an optional prepayment pursuant to paragraph (a) of this
Section, which may not be declined), in which case the aggregate amount of the
prepayment that would have been applied to prepay Tranche B Term Loans of any
such Class but was so declined shall be applied to prepay Term Borrowings of the
other Classes until no Term Borrowings of any other Class remain outstanding.
Any excess Net Proceeds after application to such other Classes shall be applied
to prepay any outstanding Tranche B Term Loans.

60



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) Accrued Interest. Each prepayment of a Borrowing shall be accompanied
by accrued interest to the extent required by Section 2.12.
     (f) Notice of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07; provided further that,
the Borrower may deliver a conditional prepayment notice subject to the proviso
in Section 2.07(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.
     (g) Partial Prepayments. Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02, except as needed to apply fully the
required amount of a mandatory prepayment or to allocate an optional prepayment
of Term Loans as required by paragraph (d) of this Section. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.
     (h) Deferral of Prepayments. The Borrower may defer any mandatory
prepayment otherwise required under paragraph (b) or (c) above until the
aggregate amount of Net Proceeds otherwise required to be applied to prepay
Borrowings pursuant to paragraphs (b) and (c) above (whether resulting from one
or more Asset Dispositions or Casualty Events, but after giving effect to any
applications of proceeds permitted under such paragraphs) equals or exceeds
$30,000,000, at which time the entire unutilized amount of such Net Proceeds
(not only the amount in excess of $30,000,000) will be applied as provided in
paragraphs (b) and (c) above, as applicable.
     Section 2.11. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender and each Tranche C Lender (in
each case, other than a Defaulting Lender) a commitment fee, which shall accrue
at the Commitment Fee Rate on the average daily unused amount of the Revolving
Commitment of such Revolving Lender and the Tranche C

61



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Commitment of such Tranche C Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments of the relevant Class terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender (other than a Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) with respect to
each Letter of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure with respect to Letters of Credit issued by such Issuing
Bank, as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account and the account of the Collateral Agent, fees payable in the amounts and
at the times separately agreed upon between the Borrower such Agents.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing

62



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     Section 2.12. Interest. (a) The Loans comprising each ABR Borrowing of each
Class shall bear interest at the Alternate Base Rate plus the Applicable Rate
for such Class.
     (b) The Loans comprising each Eurodollar Borrowing of each Class shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate for such Class.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of any
principal of any Loan or any LC Disbursements, 2% plus the rate otherwise
applicable to such Loan or LC Disbursement as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
     Section 2.13. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

63



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 2.14. Increased Costs. (a) Except with respect to Taxes, which
shall be governed by Section 2.16, if any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,

64



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.
     (c) A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.
     (d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     Section 2.15. Break Funding Payments. In the event of (a) the payment by or
on behalf of the Borrower of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto (including as a result of
an Event of Default), (c) the failure by the Borrower to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 9.02(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would

65



--------------------------------------------------------------------------------



TABLE OF CONTENTS



have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
     Section 2.16. Taxes. (a) Except as required by applicable law, any and all
payments by or with respect to any obligation of the Borrower hereunder shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) any Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) To the extent not paid by the Borrower pursuant to Section 2.16(a), the
Borrower shall indemnify each Agent, each Lender and each Issuing Bank, within
10 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such Issuing
Bank, as the case may be, on or with respect to any payment by or with respect
to any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A copy of a receipt or any other document evidencing payment that is
reasonably acceptable to Borrower as to the amount of such payment or liability
delivered to the Borrower by, an Agent, a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of an Agent, a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

66



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) (i) Each Recipient that is a U.S. person as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent, and if applicable, the assigning Lender (or, in the case
of a Participant, to the Lender from which the related participation shall have
been purchased) on or before the date on which it becomes a party to this
Agreement (or, in the case of (i) a Participant, on or before the date on which
such Participant purchases the related participation and (ii) an assignee, on or
before the effective date of such assignment), two duly completed and signed
copies of Internal Revenue Service Form W-9. Each Recipient that is not a U.S.
person as defined in Section 7701(a)(30) of the Code (a “Foreign Recipient”)
shall, to the extent it is legally able to do so, deliver to the Borrower and
the Administrative Agent, and if applicable, the assigning Lender (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) on or before the date on which it becomes a party to this
Agreement (or, in the case of (x) a Participant, on or before the date on which
such Participant purchases the related participation and (y) an assignee, on or
before the effective date of such assignment) either:
     (A) two copies of a duly completed and signed Internal Revenue Service Form
W-8ECI, Form W-8BEN (with respect to eligibility for benefits under any income
tax treaty) or Form W-8IMY or successor and related applicable forms, as the
case may be, certifying to such Foreign Recipient’s entitlement as of such date
to an exemption from or reduction of United States withholding tax with respect
to payments to be made under this Agreement, or
     (B) in the case of a Foreign Recipient that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and that does not comply with the
requirements of clause (A) hereof, (x) a statement in form and content
reasonably acceptable to the Administrative Agent and the Borrower to the effect
that such Foreign Recipient is eligible for a complete exemption from
withholding of U.S. Taxes under Code section 871(h) or 881(c) (a “Foreign
Recipient Complete Exemption Certificate”), and (y) two duly completed and
signed copies of Internal Revenue Service Form W-8BEN or any successor and
related applicable form.

67



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Further, each Foreign Recipient agrees, (i) to the extent it is not precluded
from doing so by a Change in Law and otherwise legally able to do so, to deliver
to the Borrower and the Administrative Agent, and if applicable, the assigning
Lender (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), from time to time, two copies of a
duly completed and signed applicable Form W-8 or successor and related
applicable forms or certificates, on or before the date that any such form or
certificate, as the case may be, expires or becomes obsolete or invalid in
accordance with applicable U.S. laws and regulations, (ii) in the case of a
Foreign Recipient that delivers a Foreign Recipient Complete Exemption
Certificate, to deliver to the Borrower and the Administrative Agent, and if
applicable, the assigning Lender (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased), such
statement on an annual basis reasonably promptly after the anniversary of the
date on which such Foreign Recipient became a party to this Agreement (or, in
the case of a Participant, the date on which the Participant purchased the
related participation), and (iii) to notify promptly the Borrower and the
Administrative Agent (or, in the case of a Participant, the Lender from which
the related participation shall have been purchased) if it is no longer able to
deliver, or if it is required to withdraw or cancel, any form or certificate
previously delivered by it pursuant to this Section 2.16(e).
     (ii) In addition, but without duplication of the covenant as to United
States withholding tax contained in Section 2.16(e)(i), any Recipient that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction(s) in which the Borrower is organized, or any treaty to which
any such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
     (f) If any Agent, Lender or Issuing Bank determines, in its discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.16 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Agent, Lender or Issuing Bank and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
such Agent, Lender or Issuing Bank, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent, Lender or Issuing Bank in the event such

68



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Agent, Lender or Issuing Bank is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the any
Agent, Lender or Issuing Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
     Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) no later than
2:00 pm, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.14, 2.15 or 2.16 and Section 9.03 shall be made
directly to the Persons entitled thereto and payments made pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (after giving effect to all
applicable grace periods and/or cure periods, if any), such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such

69



--------------------------------------------------------------------------------



TABLE OF CONTENTS



greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to any Wireline Company or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any of the Lenders or any Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to such Lenders or Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for

70



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and out-of-pocket expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) If (i) any Lender requests compensation under Section 2.14, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or (ii) any Lender defaults in its obligation to fund Loans hereunder (any
Lender described in this clause (ii), a “Defaulting Lender”), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Banks), which consents
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower, the Defaulting Lender (if
any) or such assignee shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 9.04(b) and (iv) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
ARTICLE 3
Representations and Warranties
     The Borrower represents and warrants to the Lender Parties that:

71



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 3.01. Organization; Powers. Each of the Wireline Companies is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required by
applicable law.
     Section 3.02. Authorization; Enforceability. The Transactions to be entered
into by each Wireline Company are within its corporate (or other organizational)
powers and have been duly authorized by all necessary corporate (or other
organizational) action with respect to such Wireline Company and, if required,
stockholder action by the holders of such Wireline Company’s Equity Interests.
This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party, as the case may
be, in each case enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any material Governmental Authorization, except (i) such as have
been or prior to or concurrently with the consummation of the Transactions will
be obtained or made and are or prior to or concurrently with the consummation of
the Transactions will be in full force and effect, (ii) notices required to be
filed with the FCC or any applicable PUC after the consummation of the
Transactions and (iii) filings necessary to perfect the Transaction Liens,
(b) will not violate (1) any applicable law or regulation applicable to any
Wireline Company, (2) the charter, by-laws or other organizational documents of
any Wireline Company or (3) any material Governmental Authorization in any
material respect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Wireline Company or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any Wireline Company or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder, except
to the extent the holders of the Valor Bonds may require the repurchase thereof
as a result of the “Change of Control” of Valor resulting from the Merger, and
(d) will not result in the creation or imposition of any Lien (other than the
Transaction Liens) on any asset of any Wireline Company, except, with respect to
clauses (b)(1), (c) and (d), to the extent any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

72



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 3.04. Financial Condition; No Material Adverse Change. (a) (i) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (A) as of and for
each of the Fiscal Years ended December 31, 2003, December 31, 2004 and
December 31, 2005, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (B) as of and for the Fiscal Quarter and the portion of the
Fiscal Year ended March 31, 2006, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (B) above.
     (ii) Valor has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (A) as of and
for each of the Fiscal Years ended December 31, 2003, December 31, 2004 and
December 31, 2005, reported on by Deloitte & Touche LLP, independent public
accountants, and (B) as of and for the Fiscal Quarter and the portion of the
Fiscal Year ended March 31, 2006, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Valor and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (B) above.
     (b) The Borrower has heretofore furnished to the Lenders pro forma
consolidated financial statements of the Borrower as of March 31, 2006 prepared
on a Pro Forma Basis (the “Pro Forma Financial Statements”). The Pro Forma
Financial Statements (i) have been prepared in good faith based on the same
assumptions used to prepare the pro forma financial statements included in the
Information Memorandum (which assumptions were at the time of the preparation of
the Pro Forma Financial Statements believed by the Borrower to be reasonable),
(ii) accurately reflect all adjustments reasonably believed by the Borrower to
be necessary to give effect to the Transactions and (iii) present fairly, in all
material respects, the pro forma financial position of the Borrower as of
March 31, 2006 as if the Transactions had occurred on such date.
     (c) Since, in the case of any determination to be made prior to the Merger,
September 30, 2005, and, in the case of any other determination, December 31,
2005, there has been no state of facts, change, development, event, effect,
condition or occurrence that, individually or in the aggregate, has had a
Material Adverse Effect.

73



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 3.05. Properties. (a) Each of the Wireline Companies has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for Liens permitted under Section 6.02, and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted and except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     (b) Each of the Wireline Companies owns, or has the right to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Wireline Companies does not
infringe upon the rights of any other Person, except for any such failure to own
or have license or such infringements that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
     (c) Schedule 3.05 sets forth the correct address of each material real
property having a Fair Market Value (as reasonably determined by a Financial
Officer in good faith) exceeding $10,000,000 that is owned by any Wireline
Company as of the Effective Date after giving effect to the Transactions.
     Section 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Wireline Company that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) involve any of the Loan Documents or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any other
Wireline Company (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
     Section 3.07. Compliance with Laws and Agreements. Each of the Wireline
Companies is in compliance with (a) all laws, regulations and Governmental
Authorizations, in each case applicable to it or its property, (b) each of the
Transaction Documents and (c) all indentures, agreements and other instruments
binding upon it or its property, except, in each case, where the failure

74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
     Section 3.08. Investment and Holding Company Status. No Wireline Company is
required to be regulated as an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     Section 3.09. Taxes. Each of the Wireline Companies has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the applicable Wireline Company has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. As of the Effective Date, the
Tax Sharing Agreement (as defined in the Merger Agreement) is the only agreement
among the Loan Parties regarding tax sharing, tax reimbursement or tax
indemnification.
     Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
     Section 3.11. Disclosure. As of the Effective Date, the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which any Wireline Company is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports, financial statements, certificates or other
information concerning any of the Wireline Companies (other than the
projections, budgets or other estimates, or information of a general economic or
industry nature concerning the Wireline Companies) furnished by or on behalf of
any Loan Party to any Lender Party in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains as of the date furnished any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time they were made; it
being understood that projections by their nature are uncertain and no assurance
is being given that the results reflected in such projected financial
information will be achieved.

75



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Effective Date. All
the Subsidiaries are, and will at all times be, fully consolidated in the
Borrower’s consolidated financial statements to the extent required by GAAP.
     Section 3.13. Insurance. Schedule 3.13 sets forth a description of all
material insurance maintained by or on behalf of the Wireline Companies as of
the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid to the extent then due.
     Section 3.14. Labor Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Wireline Company pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Wireline Companies have not violated the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters, except where it would not reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, there is no organizing
activity involving the Borrower or any Subsidiary pending or, to the knowledge
of the Borrower or any Subsidiary, threatened by any labor union or group of
employees, except those that, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. As of the Effective Date, there are no
representation proceedings pending or, to the knowledge of the Borrower or any
Subsidiary, threatened with the National Mediation Board, and no labor
organization or group of employees of the Borrower or any Subsidiary has made a
pending demand for recognition, except those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. There are no material
complaints or charges against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower or any Subsidiary, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
the Borrower or any Subsidiary of any individual, except those that, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement by which any Wireline Company is bound.
     Section 3.15. Solvency. On the Effective Date, immediately after the
Transactions to occur on the Effective Date are consummated and after giving
effect to the application of the proceeds of each Loan to be made on the
Effective Date, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will exceed the amount that will be required to pay the probable liability
of its debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other

76



--------------------------------------------------------------------------------



TABLE OF CONTENTS



liabilities become absolute and matured; (c) each Loan Party will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and proposed to be conducted after the
Effective Date.
     Section 3.16. Licenses; Franchises. (a) Each of the Wireline Companies
holds, or on the Effective Date will hold, all Regulatory Authorizations and all
other material Governmental Authorizations (including but not limited to
franchises, ordinances and other agreements granting access to public rights of
way, issued or granted to any Wireline Company by a state or federal agency or
commission or other federal, state or local or foreign regulatory bodies
regulating competition and telecommunications businesses) (collectively, the
“Wireline Licenses”) that are required for the conduct of its business as
presently conducted and as proposed to be conducted, except to the extent the
failure to hold any Wireline Licenses would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     (b) Each Wireline License is, or on the Effective Date will be, valid and
in full force and effect and has not been, or will not have been, suspended,
revoked, cancelled or adversely modified, except to the extent any failure to be
in full force and effect or any suspension, revocation, cancellation or
modification has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No Wireline License
is subject to (i) any conditions or requirements that have not been imposed
generally upon licenses in the same service, unless such conditions or
requirements would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (ii) any pending regulatory proceeding
(other than those affecting the wireline industry generally) or judicial review
before a Governmental Authority, unless such pending regulatory proceedings or
judicial review would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Borrower does not have knowledge of
any event, condition or circumstance that would preclude any Wireline License
from being renewed in the ordinary course (to the extent that such Wireline
License is renewable by its terms), except where the failure to be renewed has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     (c) The licensee of each Wireline License is (or on the Effective Date will
be) in compliance with each Wireline License and has (or on the Effective Date
will have) fulfilled and performed, or will fulfill or perform, all of its
material obligations with respect thereto, including with respect to the filing
of all reports, notifications and applications required by the Communications
Act or the rules, regulations, policies, instructions and orders of the FCC or
any PUC, and the payment of all regulatory fees and contributions, except
(i) for exemptions,

77



--------------------------------------------------------------------------------



TABLE OF CONTENTS



waivers or similar concessions or allowances and (ii) where such failure to be
in compliance or to fulfill or perform its obligations or pay such fees or
contributions has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     (d) A Wireline Company owns, or on the Effective Date will own, all of the
Equity Interests in, and Controls, or on the Effective Date will Control, all of
the voting power and decision-making authority of, each licensee of the Wireline
Licenses, except where the failure to own such Equity Interests or Control such
voting power and decision-making authority of such licensees would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     Section 3.17. OFAC. Neither the Borrower nor any Subsidiary is (a) named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control or (b)(i) an
agency of the government of a country, (ii) an organization controlled by a
country or (iii) a Person resident in a country, in each case that is subject to
a sanctions program identified on the list maintained by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, as such program may be
applicable to such agency, organization or Person, and the proceeds from the
Loans will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, any such country or Person.
ARTICLE 4
Conditions
     Section 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders and dated the Effective Date) of each of John P. Fletcher, Esq.,
General Counsel of the Borrower, William Ojile, Esq., General Counsel of Valor,
Kirkland & Ellis LLP, special counsel for the Loan Parties, and Wilkinson Barker
Knauer, LLP, special regulatory counsel for the Loan Parties, substantially in
the

78



--------------------------------------------------------------------------------



TABLE OF CONTENTS



forms of Exhibits B-1, B-2, B-3 and B-4, respectively, and covering such other
corporate, Collateral, regulatory (including with respect to Governmental
Authorizations) and other matters relating to the Wireline Companies, the Loan
Documents or the Transactions as the Required Lenders or the Lead Arrangers
shall reasonably request. The Borrower hereby requests each such counsel to
deliver such opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Wireline Companies, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable by any Loan Party to any of the Lender Parties on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out of pocket expenses required to be reimbursed or paid by any Loan
Party under the Loan Documents, and the Borrower, Alltel, Valor and their
respective subsidiaries shall have complied with their obligations under the
Commitment Letter and the Fee Letters.
     (f) The Collateral and Guarantee Requirement shall have been satisfied and
the Collateral Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer or other executive
officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Collateral Support Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Collateral Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.02 or
have been (or concurrently with the closing of the Transactions will be)
released. The Lenders shall be reasonably satisfied with the terms of any
intercreditor arrangements with other lienholders.
     (g) The Administrative Agent shall have received reasonably satisfactory
evidence that all insurance required by Section 5.06 is (or concurrently with
the closing of the Transactions will be) in effect.

79



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (h) The final terms and conditions of each aspect of the Transactions,
including, without limitation, all tax aspects thereof, shall be
(i) substantially as described in the Information Memorandum and otherwise
consistent in all material respects with the description thereof received by the
Lenders in writing prior to the date hereof and (ii) otherwise reasonably
satisfactory to the Required Lenders. The Lenders shall have received copies of
the Transaction Documents, certified by a Financial Officer as complete and
correct, and shall be reasonably satisfied with the terms and conditions
thereof; it being understood that the execution copies of the Merger Agreement
and the Distribution Agreement, as attached to the Registration Statement as
Annexes A and B, respectively, are acceptable to the Lenders. The Transaction
Documents shall not have been altered, amended or otherwise changed or
supplemented or any condition therein waived, in each case in a manner that is
materially adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders. The Preliminary Restructuring and the
Contribution shall have been consummated, and the Lenders shall be satisfied
that the Distribution, the Merger and the Refinancings (other than of the
Refinancing of the Tendered Valor Bonds and including the release of the
Guarantees of and Liens securing, and the termination of all commitments under,
the Valor 2005 Credit Facility on terms and pursuant to documentation
satisfactory to the Administrative Agent and except that the Existing Letters of
Credit shall remain outstanding) will be consummated substantially
contemporaneously with the initial funding hereunder, in each case substantially
in accordance with the terms of the applicable Transaction Documents and
applicable material law and regulatory approvals (including all material
Regulatory Authorizations).
     (i) The Administrative Agent shall have received a certificate, dated the
Effective Date, signed by the President, a Vice President or the General Counsel
of the Borrower, either attaching copies of, or describing, all material
Governmental Authorizations (including Regulatory Authorizations and the
expiration, without imposition of material conditions, of all applicable waiting
periods in connection with the Transactions) required in connection with the
execution, delivery and performance by each Loan Party, and the validity against
each Loan Party of, the Loan Documents and the other Transaction Documents to
which it is a party (including with respect to the pledges of Equity Interests
in the Subsidiaries pursuant to the Security Agreement), and such consents,
licenses and approvals shall be in full force and effect.
     (j) The Lead Arrangers shall have received a certificate of a Financial
Officer certifying that the Leverage Ratio as of the Effective Date, determined
on a Pro Forma Basis, is not greater than 3.50 to 1.0 (and containing reasonably
detailed calculations thereof).
     (k) The Lenders shall have received (i) audited (for the 2003, 2004 and
2005 fiscal years) and unaudited quarterly (for each Fiscal Quarter ended

80



--------------------------------------------------------------------------------



TABLE OF CONTENTS



thereafter) consolidated financial statements of each of the Borrower and Valor
and the Pro Forma Financial Statements, in each case meeting the requirements of
Regulations S-X and S-K for a Form S-1 registration statement under the
Securities Act, and (ii) a business plan of the Wireline Companies including
projections on an annual basis for the period from the Effective Date through
December 31, 2012, in each case under this paragraph (j) which are not
inconsistent in a manner adverse to the Lenders with the Information and
projections provided to the Lead Arrangers and the Lead Lenders prior to the
date of the Commitment Letter.
     (l) The Administrative Agent shall have received a solvency certificate, in
form and substance reasonably satisfactory to the Administrative Agent, from the
chief financial officer of the Borrower, with respect to the solvency of each of
the Borrower, individually, and the Loan Parties, taken as a whole, after giving
effect to the Transactions.
     (m) Since September 30, 2005, there shall not have been any state of facts,
change, development, event, effect, condition or occurrence that, individually
or in the aggregate, has had a Material Adverse Effect.
     Section 4.02 . Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of each Loan Party set forth in the
Loan Documents that are qualified by materiality shall be true and correct, and
the representations that are not so qualified shall be true and correct in all
material respects, in each case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

81



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE 5
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     Section 5.01. Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent on behalf of each Lender
(and the Administrative Agent will make available to each Lender):
     (a) as soon as available and in no event later than 90 days after the end
of each Fiscal Year, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
     (b) as soon as available and in no event later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.13 (including specifying the amount, if any, of
Capital Expenditures financed with Available Equity Proceeds or Reinvestment
Funds), 6.14 and 6.15, (iii) to the extent that any such change in GAAP has an
impact on such financial statements,

82



--------------------------------------------------------------------------------



TABLE OF CONTENTS



stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04,
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) certifying as to
the amounts of Available Cash, Available Distributable Cash, Available Equity
Proceeds of the date of such certificate and setting forth reasonably detailed
calculations thereof;
     (d) within 60 days after the beginning of each Fiscal Year, a detailed
consolidated budget for such Fiscal Year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such Fiscal Year and setting forth the assumptions used in
preparing such budget) and, promptly when available, any significant revisions
of such budget approved by the board of directors of the Borrower;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Wireline Company with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and
     (f) promptly following any reasonable written request by Administrative
Agent therefor, (i) copies of all material reports and written information to
and from (A) the FCC or any PUC with jurisdiction over the property or business
of any Wireline Company or (B) the United States Environmental Protection
Agency, or any state or local agency responsible for environmental matters, the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor or
other agencies or authorities concerning environmental, health or safety matters
or (ii) such other information regarding the operations, business affairs and
financial condition of any Wireline Company, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
     (g) Any financial statement or other materials required to be delivered
pursuant to this Section 5.01 shall be deemed to have been delivered on the date
on which such information is posted on the Borrower’s website on the Internet or
by the Administrative Agent on an IntraLinks or similar site to which Lenders
have been granted access or shall be available on the SEC’s website on the
Internet at www.sec.gov; provided that (i) the Borrower shall give notice of any
such posting to the Administrative Agent (who shall then give notice of any such
posting to the Lenders), and (ii) the Borrower shall deliver paper copies of any
such documents to the Administrative Agent if the Administrative Agent requests
the Borrower to deliver such paper copies. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of any certificate required by Section 5.01(c) to the Administrative Agent.
Except

83



--------------------------------------------------------------------------------



TABLE OF CONTENTS



for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. Furthermore, if any financial statement or other materials required
to be delivered under this Agreement shall be required to be delivered on any
date that is not a Business Day, such information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.
     Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender) prompt written notice of a Responsible Officer obtaining Knowledge of
any of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Wireline Company or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
     (d) (i) the occurrence of, or receipt of a written notice of any claim with
respect to, any Environmental Liability that could reasonably be expected to
result in a Material Adverse Effect, or (ii) receipt of a written notice of
non-compliance with any Environmental Law or permit, license or other approval
required under any Environmental Law to the extent such non-compliance could
reasonably be expected to result in a Material Adverse Effect; and
     (e) (i) non-compliance with any Regulatory Authorization, to the extent
such non-compliance could reasonably be expected to have a Material Adverse
Effect, or (ii) receipt of any written notice from any Governmental Authority in
relation to the continuation, validity, renewal or conditions attaching to any
Regulatory Authorization which could reasonably be expected to have a Material
Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

84



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 5.03. Information Regarding Collateral. (a) The Borrower will
furnish to the Collateral Agent prompt written notice of any change in (i) any
Loan Party’s legal name, jurisdiction of organization, chief executive office or
principal place of business, (ii) any Loan Party’s identity or form of
organization or (iii) any Loan Party’s federal Taxpayer Identification Number.
No later than 10 Business Days after any change referred to in the preceding
sentence, the Borrower shall confirm to the Collateral Agent (and, as and when
available, provide any information reasonably requested by the Collateral Agent)
that all filings have been made under the Uniform Commercial Code (or that the
Borrower has provided to the Collateral Agent all information required or
reasonably requested by the Collateral Agent in order for it to make such
filings), and all other actions have been taken, that are required so that such
change will not at any time adversely affect the validity, perfection or
priority of any Transaction Lien on any of the Collateral.
     (a) Each year, at the time annual financial statements with respect to the
preceding Fiscal Year are delivered pursuant to Section 5.01(a), the Borrower
will deliver to the Administrative Agent a certificate of a Financial Officer
and its chief legal officer (i) setting forth, with respect to each Loan Party,
the information required pursuant to Parts A-1 and A-2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date (or
the effective date of such Loan Party’s Security Agreement Supplement) or the
date of the most recent certificate delivered pursuant to this subsection and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the Transaction Liens for a
period of at least 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).
     Section 5.04. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except, in the case of clause (ii), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any disposition of assets permitted
under Section 6.05.
     Section 5.05. Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations other than Indebtedness,
including

85



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Tax liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the applicable Wireline Company has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation.
     Section 5.06. Maintenance of Properties; Insurance; Casualty and
Condemnation. (a) Except as otherwise permitted in Section 6.05, the Borrower
will, and will cause each of its Subsidiaries to, keep and maintain all property
used in the conduct of its business in good working order and condition,
ordinary wear and tear (and damage caused by casualty) excepted, except where
the failure to take such actions could not reasonably be expected to result in a
Material Adverse Effect.
     (b) The Borrower will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks as may be required by law or as the Borrower
reasonably and in its good faith business judgment believes are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Fire and extended
coverage policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include a lenders’ loss payable clause in favor of the
Collateral Agent and providing for losses thereunder to be payable to the
Collateral Agent or its designee as additional loss payee as its interests may
appear. Commercial general liability policies shall be endorsed to name the
Collateral Agent as an additional insured. Each such policy referred to in this
paragraph (b) also shall provide that it shall not be canceled, modified with
respect to endorsements or loss payable provisions or not renewed (x) by reason
of nonpayment of premium except upon at least 10 days’ prior written notice
thereof by the insurer to the Collateral Agent (giving the Collateral Agent the
right to cure defaults in the payment of premiums) or (y) for any other reason
except upon at least 30 days’ prior written notice thereof by the insurer to the
Collateral Agent. The Borrower shall deliver to the Collateral Agent, prior to
the cancellation or nonrenewal, or modification of any endorsement or loss
payable provisions of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent) together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor to the
extent then due.
     (c) The Borrower will furnish to the Administrative Agent, the Collateral
Agent and the Lenders prompt written notice of any Casualty Event.

86



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 5.07. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities in accordance with GAAP.
The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, with the opportunity for the Borrower to be
present, its independent accountants, all at such reasonable times and as often
as reasonably requested; provided that (x), unless an Event of Default has
occurred and is continuing, the Borrower shall not be required by this Agreement
to pay for more than one visit per year by the Administrative Agent and (y) the
Lenders shall coordinate any visits through the Administrative Agent.
     Section 5.08. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.
     Section 5.09. Use of Proceeds and Letters of Credit. The proceeds of the
Tranche A Term Loans and Tranche B Term Loans will be used only to finance the
Special Dividend, to refinance the Indebtedness described in clauses (a) through
(g) of the definition of “Refinancings” and to pay fees and expenses in
connection with the Transactions. The proceeds of the Tranche C Term Loans will
be used only to repurchase Tendered Valor Bonds, to pay accrued and unpaid
interest, premiums and other amounts constituting the “Change of Control
Payment” in accordance with Section 4.14 of the Valor Indenture and to pay any
fees and expenses in connection therewith. The proceeds of the Revolving Loans
will be used only to pay fees and expenses in connection with the Transactions,
for Permitted Acquisitions and for working capital and other general corporate
purposes of the Wireline Companies. The proceeds of any Incremental Loan
Facility will be used only as provided in Section 2.01(b) and in the Incremental
Facility Amendment. No part of the proceeds of any Loan or Letters of Credit
will be used, whether directly or indirectly, to purchase or carry margin stock
or to extend credit to others for the purpose of purchasing or carrying margin
stock or for any other purpose, in each case that entails a violation of any of
the Regulations of the Board, including Regulations T, U and X. Letters of
Credit will be issued only to support general corporate obligations of the
Wireline Companies.
     Section 5.10. Additional Subsidiaries. If any additional Subsidiary, other
than an Insignificant Subsidiary, is formed or acquired after the Effective
Date, the Borrower will, within ten Business Days after such Subsidiary is
formed or

87



--------------------------------------------------------------------------------



TABLE OF CONTENTS



acquired, notify the Administrative Agent and the Collateral Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Subsidiary held by a Loan Party and any Indebtedness
of such Subsidiary owed to a Loan Party. If at any time any Subsidiary that is
not then a Loan Party, other than an Insignificant Subsidiary or any Subsidiary
listed on Schedule 5.10, (x) is a wholly-owned Domestic Subsidiary and is
permitted by applicable law or regulation (without the need to obtain any
Governmental Authorization) to Guarantee the Facility Obligations or
(y) Guarantees any Loan Party’s obligations in respect of any New Notes, any
Assumed Bonds or any other Indebtedness (other than Indebtedness created under
the Loan Documents), the Borrower shall promptly cause (A) such Subsidiary to
Guarantee the Facility Obligations pursuant to the Guarantee Agreement (in the
case of any Subsidiary described in clause (y), on terms no less favorable to
the Lenders than those applicable under such Guarantee of other Indebtedness)
and (B) the other provisions of the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary, whereupon such Subsidiary will become
a “Guarantor” and “Lien Grantor” for purposes of the Loan Documents. The
Borrower will not, and will not permit any of its Subsidiaries to, form or
acquire any Subsidiary (other than Insignificant Subsidiaries) after the
Effective Date unless all of the Equity Interests in such Subsidiary shall be
directly held by a Loan Party.
     Section 5.11. Further Assurances. (a) Each Loan Party will execute and
deliver any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings and other documents), that
may be required under any applicable law, or that the Collateral Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the Borrower’s expense. The
Borrower will provide to the Collateral Agent, from time to time upon any
reasonable request from the Collateral Agent, evidence reasonably satisfactory
to the Collateral Agent as to the perfection and priority of the Liens intended
to be created by the Security Documents.
     (b) If any material assets (other than any real property or improvements
thereto or any interest therein) are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral that become subject to
Transaction Liens upon acquisition thereof), the Borrower will notify the
Collateral Agent and the Lenders thereof, and, if requested by the Collateral
Agent or the Required Lenders, will cause such assets to be subjected to a
Transaction Lien securing the Secured Obligations and will take, or cause the
relevant Guarantor to take, such actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect or record such
Transaction Lien, in each case to the extent contemplated by the Security
Documents, including actions described in Section 5.11(a), all at the Borrower’s
expense.

88



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 5.12. Valor Bond Offer to Repurchase. As promptly as practicable,
and in any event within 30 days after the Effective Date, the Borrower will, or
will cause one or more of its Subsidiaries to, offer to repurchase the Valor
Bonds in accordance with Section 4.14 of the Valor Indenture.
     Section 5.13. Rated Credit Facilities. The Borrower will use commercially
reasonable efforts to cause the Facilities to be continuously rated by S&P and
Moody’s.
     Section 5.14. Windstream Communications. The Borrower will cause, and will
cause its Subsidiaries to cause, Windstream Communications, Inc. (formerly
Alltel Holding Corporate Services, Inc.) not to (a) engage to any material
extent in any business or activity, other than (i) the ownership of Wireline
Licenses and other assets owned (or similar to those owned), and the business or
other activities engaged in, by it on the Effective Date, (ii) the maintenance
of its corporate existence, (iii) the making of Restricted Payments to the
extent permitted by Section 6.08, and (iv) activities incidental to (including
with respect to legal, tax and accounting matters), or otherwise required to
comply with applicable law in connection with, any of the foregoing activities;
and (b) create, incur, assume or permit to exist (i) any Indebtedness of the
type described in clause (a) of the definition thereof, unless owed to a Loan
Party, (ii) other Indebtedness unless consistent with past practice, in each
case regardless of whether such Indebtedness would otherwise be permitted under
Section 6.01, or (iii) any other liabilities, other than liabilities (but not
any Indebtedness) (A) existing (or similar to those existing) on the Effective
Date or (B) associated with the activities permitted under subclauses
(i) through (iv) of clause (a) above.
ARTICLE 6
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
     Section 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Indebtedness, except:
     (i) Indebtedness created under the Loan Documents;
     (ii) Indebtedness of the Loan Parties in respect of the New Notes and the
Assumed Valor Bonds;

89



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (iii) Indebtedness of AC Holdings and any of its subsidiaries that are Loan
Parties in respect of the AC Holdings Bonds; and Indebtedness of Alltel Georgia
in respect of the Alltel Georgia Bonds;
     (iv) Indebtedness (other than Indebtedness permitted under clause (ii) or
(iii) of this paragraph (a)) existing on the date hereof and set forth in
Schedule 6.01;
     (v) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) any such Indebtedness of
any Subsidiary that is not a Collateral Support Party to any Collateral Support
Party shall be subject to Section 6.04, (B) except to the extent any Regulatory
Authorization would be required therefor and has not been obtained, any such
Indebtedness of any Loan Party to any Subsidiary that is not a Guarantor shall
be subordinated to the Facility Obligations on terms reasonably satisfactory to
the Administrative Agent, and (C) any such Indebtedness owed to any Loan Party
and evidenced by a promissory note shall be pledged pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement”;
     (vi) Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary (other
than Indebtedness permitted solely pursuant to clauses (a)(iii) (except for
Guarantees of the AC Holdings Bonds by any of its subsidiaries that is a Loan
Party to the extent required under the AC Holdings Indenture as in effect on the
date hereof), (a)(iv), (a)(viii) or (a)(xviii) or any combination thereof);
provided that (A) Guarantees by any Collateral Support Party of Indebtedness of
any Subsidiary that is not a Collateral Support Party shall be subject to
Section 6.04, (B) Guarantees permitted under this clause (vi) shall be
subordinated to the Secured Obligations of the applicable Subsidiary if and to
the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations and (C) no Indebtedness shall be
Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party that has
Guaranteed the Secured Obligations pursuant to the Guarantee Agreement;
     (vii) Indebtedness of any Wireline Company incurred to finance the
acquisition, construction, restoration or improvement of any fixed or capital
assets, including Capital Lease Obligations (whether through the direct
acquisition of such assets or the acquisition of Equity Interests in a Person
holding only such fixed or capital assets) and any Indebtedness assumed by any
Wireline Company in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that (A) such Indebtedness is incurred (or if assumed, was incurred) prior to or
within 150 days after such acquisition

90



--------------------------------------------------------------------------------



TABLE OF CONTENTS



or the completion of such construction, restoration or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (vii) shall
not exceed $250,000,000 at any time outstanding;
     (viii) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to such Indebtedness with
the covenants contained in Sections 6.14 and 6.15 recomputed as of the last day
of the most-recently ended Fiscal Quarter prior to the time at which such Person
becomes a Subsidiary;
     (ix) Indebtedness of any Wireline Company constituting reimbursement
obligations with respect to letters of credit in respect of workers’
compensation claims or self-insurance obligations;
     (x) Indebtedness of any Wireline Company constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business; provided that, upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;
     (xi) Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of
Indebtedness for borrowed money);
     (xii) Indebtedness in respect of Swap Agreements permitted by Section 6.07;
     (xiii) Indebtedness of any Wireline Company arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, provided,
however, that such Indebtedness is extinguished within five Business Days of its
incurrence;
     (xiv) Indebtedness of any Wireline Company arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or Guarantees or letters of credit, surety bonds or performance
bonds securing any obligations of any Wireline Company pursuant to any such
agreements, in any case incurred in connection with the disposition of any
business, assets or any Subsidiary (other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition), so long as the
principal amount of such Indebtedness

91



--------------------------------------------------------------------------------



TABLE OF CONTENTS



does not exceed the gross proceeds actually received by the Wireline Companies
in connection with such disposition;
     (xv) any Earn-out Obligation or obligation in respect of any purchase price
adjustment, except to the extent that the contingent consideration relating
thereto is not paid within 15 Business Days after the contingency relating
thereto is resolved;
     (xvi) Permitted Refinancing Indebtedness of any Wireline Company incurred
in exchange for, or the net proceeds of which are used to refund, refinance or
replace Indebtedness (other than Indebtedness of the Borrower to any Subsidiary
or of any Subsidiary to the Borrower or any other Subsidiary) that was permitted
to be incurred under clause (i), (ii), (iii), (iv), (vii) or (viii) or this
clause (xvi) of this paragraph;
     (xvii) Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business;
     (xviii) other Indebtedness of any Wireline Company in an aggregate
principal amount not exceeding $150,000,000 at any time outstanding; provided
that (A) no Event of Default has occurred and is continuing or would result
therefrom and (B) the Borrower is in compliance on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness with the covenants
contained in Sections 6.14 and 6.15 recomputed as of the last day of the
most-recently ended Fiscal Quarter prior to the issuance of such Indebtedness;
and
     (xix) Permitted Additional Debt; provided that (A) no Event of Default has
occurred and is continuing or would result therefrom and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with the covenants contained in Sections 6.14 and 6.15 recomputed
as of the last day of the most-recently ended Fiscal Quarter prior to the
issuance of such Indebtedness.
     (b) If any Indebtedness is incurred pursuant to clause (viii), (xviii), or
(xix) of paragraph (a) of this Section in an aggregate principal amount
exceeding $250,000,000, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to such effect, together with all relevant
financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with such
covenants (which calculations shall, if made as of the last day of any Fiscal
Quarter for which the Borrower has not delivered to the Administrative Agent the
financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or (b) and Section 5.01(c), respectively, be
accompanied by a

92



--------------------------------------------------------------------------------



TABLE OF CONTENTS



reasonably detailed calculation of Consolidated Adjusted EBITDA and Consolidated
Cash Interest Expense for the relevant period).
     (c) No Subsidiary will issue any Preferred Stock.
     Section 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Transaction Liens;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of any Wireline Company existing on
the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of any Wireline Company and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (plus the amount of any capitalized
interest thereon and any premiums and fees and expenses);
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by any Wireline Company or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any Wireline Company and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (plus the amount of any capitalized interest thereon and any premiums
and fees and expenses);
     (e) Liens on fixed or capital assets acquired, constructed, restored or
improved by any Wireline Company (including any such assets made the subject of
a Capital Lease Obligation); provided that (i) such Liens secure Indebtedness
permitted by clause (vii) of Section 6.01(a), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 150 days after such
acquisition or the completion of such construction, restoration or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of any Wireline Company;

93



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (f) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of any
Wireline Company on deposit with or in possession of such bank arising in the
ordinary course of business;
     (g) Liens in favor of the Borrower or any Guarantor;
     (h) Liens on cash or Cash Equivalents securing (a) obligations of any
Wireline Company under Swap Agreements permitted under Section 6.07, or
(b) letters of credit that support such obligations under such Swap Agreements;
provided that the aggregate principal amount secured by all such Liens shall not
at any time exceed $35,000,000;
     (i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business;
     (j) Liens securing Permitted Refinancing Indebtedness (except as provided
in clause (e) of the definition thereof); provided that such Liens do not extend
to any property or assets other than the property or assets that secure the
Indebtedness being refinanced;
     (k) Liens (i) attaching to advances to a seller of any property to be
acquired, (ii) consisting of an agreement to dispose of property and (iii) on
cash earnest money deposits in connection with Investments permitted under
Section 6.04;
     (l) Liens on insurance policies and the proceeds thereof granted in the
ordinary course to secure the financing of insurance premiums with respect
thereto;
     (m) Liens by virtue of statute in favor of any Lender in respect of the
Investment of the Loan Parties in non-voting participation certificates of such
Lender permitted pursuant to clause (s) of Section 6.04; and
     (n) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
(determined as of the date such Lien is incurred) does not exceed $100,000,000
at any time outstanding.
     Section 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that (i) the Borrower may merge with and into Valor in
connection with the Merger and (ii) if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (A) any

94



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (B) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Guarantor) is (or upon consummation of such merger becomes in
accordance with the terms of this Agreement) a Guarantor and (C) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than Permitted Businesses.
     Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any Equity Interest in or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of, or assets constituting a division, unit or
line of business of, any other Person (each of the foregoing, an “Investment”),
except:
     (a) Investments in connection with the Transactions;
     (b) Cash Equivalents;
     (c) Investments existing on the date hereof and listed on Schedule 6.04;
     (d) Investments by the Borrower, Valor and their subsidiaries in Equity
Interests in their respective subsidiaries; provided that (i) any such Equity
Interest held by a Loan Party shall be pledged pursuant to the Security
Agreement as required to satisfy clause (b) of the definition of “Collateral and
Guarantee Requirement”, and (ii) the aggregate amount of such Investments by
Collateral Support Parties in Equity Interests in Subsidiaries that are not
Collateral Support Parties made after the Effective Date in reliance on this
clause (d) shall not exceed (together with (x) any loans and advances by
Collateral Support Parties to Subsidiaries that are not Collateral Support
Parties made in reliance on clause (e) below and (y) any Guarantees by
Collateral Support Parties of Indebtedness or other obligations of Subsidiaries
that are not Collateral Support Parties made in reliance on clause (f) below)
$75,000,000 (in each case determined at the time made and without regard to any
subsequent write-downs or write-offs);

95



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that the amount
of such loans and advances made in reliance on this clause (e) after the
Effective Date by Collateral Support Parties to Subsidiaries that are not
Collateral Support Parties shall be subject to the limitation set forth in
clause (ii) of the proviso in clause (d) above;
     (f) (x) Guarantees constituting Indebtedness permitted by Section 6.01 and
(y) guarantees provided in the ordinary course of business of obligations of any
Wireline Company (other than Indebtedness) under operating leases and similar
contracts; provided that (i) any Person providing any such Guarantee of
Indebtedness shall have complied with Section 5.10 with respect thereto, and
(ii) the aggregate principal amount of Indebtedness and other obligations of
Subsidiaries that are not Collateral Support Parties that is Guaranteed by
Collateral Support Parties shall be subject to the limitation set forth in
clause (ii) of the proviso in clause (d) above;
     (g) any Investment acquired by any Wireline Company (i) in exchange for any
other Investment or accounts receivable held by such Wireline Company in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (ii) as a result of a foreclosure by any Wireline Company with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
     (h) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;
     (i) Investments that constitute Permitted Asset Exchanges and Permitted
Acquisitions (including any cash earnest money deposits required in connection
with any Permitted Acquisition);
     (j) loans or advances to employees of any Wireline Company not exceeding
$5,000,000 in the aggregate outstanding at any time;
     (k) commission, payroll, travel and similar advances to officers and
employees to cover matters that are expected at the time of such advances
ultimately to be treated as expenses of the Wireline Companies in accordance
with GAAP;
     (l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
     (m) Investments in the form of Swap Agreements permitted by Section 6.07;

96



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (n) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;
     (o) Investments resulting from pledges or deposits described in clause
(b) or (c) of the definition of “Permitted Encumbrance”;
     (p) Investments received in connection with the disposition of any asset
permitted by Section 6.05;
     (q) advances to customers or suppliers in the ordinary course of business
that are, in conformity with GAAP, recorded as accounts receivable, prepaid
expenses or deposits on the balance sheet of the Borrower or any of its
Subsidiaries and endorsements for collection or deposit arising in the ordinary
course of business;
     (r) Investments arising from any transaction permitted by Section 6.08;
     (s) Investments existing on the date hereof in non-voting participation
certificates of any Lender and additional Investments made after the Closing
Date in any such non-voting participation certificates (including accruals on
such certificates made by such Lender in accordance with its bylaws and capital
plan); and
     (t) so long as no Event of Default of the type described in paragraph (a),
(b), (h) or (i) of Article 7 has occurred and is continuing or would result
therefrom, additional Investments in any Person (provided that any such Person
is either (i) not an Affiliate of the Borrower or (ii) is an Affiliate of the
Borrower (A) solely because the Borrower, directly or indirectly, owns Equity
Interests in, or controls, such Person or (B) engaged in bona fide business
operations and is an Affiliate solely because it is under common control with
the Borrower) having an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (t) since the Effective Date and then outstanding not to exceed the sum
(calculated as of the date of such Investment was made after giving effect to
all other applications of Available Distributable Cash or Available Equity
Proceeds on such date) of (i) Available Distributable Cash plus (ii) Available
Equity Proceeds plus (iii) the greater of (x) $150,000,000 and (y) 2% of Total
Assets plus (iv) the aggregate amount of cash equal to the net reduction in
Investments made pursuant to this clause (t) in any Person since the Effective
Date resulting from repayments of loans or advances, or other transfers of
assets, in each case to the Borrower or any Subsidiary or from the net proceeds
received in cash, from the sale of any such

97



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Investment (except, in each case, to the extent any such payment or proceeds are
included in the calculation of Consolidated Adjusted Net Income); provided that
any Investment made pursuant to this clause (t) in any Person that is not a
Wireline Company at the time such Investment is made may, if such Person
thereafter becomes a Wireline Company, from and after such date be deemed to
have been made pursuant to clause (d), (e) or (f)(ii), as applicable, and not
pursuant to this clause (t).
     Section 6.05. Asset Sales. The Borrower will not, and will not permit any
of its Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any property, including any Equity
Interest owned by it (in each case, whether now owned or hereafter acquired),
nor will any Subsidiary issue any additional Equity Interest in such Subsidiary
(other than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Subsidiary in compliance with
Section 6.04(d)), except:
     (a) the transfer to Alltel or any of its subsidiaries of any “AT Co.
Assets” (as defined in the Distribution Agreement) in connection with the
Preliminary Restructuring;
     (b) sales, transfers, leases or other dispositions of (i) inventory,
(ii) obsolete, worn-out, used, no longer useful or surplus property or equipment
and (iii) Cash Equivalents, in the case of each of clauses (i) , (ii) and (iii),
in the ordinary course of business;
     (c) sales, transfers, leases and other dispositions (including issuance of
Equity Interests) to a Wireline Company; provided that any such sales, transfers
or dispositions involving a Subsidiary that is not a Collateral Support Party
shall comply with Section 6.09;
     (d) leases or subleases of property, and licenses or sublicenses of
intellectual property, in each case entered into in the ordinary course of
business and to the extent that any of the foregoing does not materially
interfere with the business of any Wireline Company;
     (e) dispositions or write-downs of accounts receivable in connection with
the compromise, settlement or collection thereof in the ordinary course of
business or bankruptcy or similar proceedings;
     (f) any Restricted Payment permitted under Section 6.08;
     (g) Permitted Asset Exchanges;
     (h) sales of assets in connection with any Sale and Leaseback Transaction
permitted under Section 6.06;

98



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (i) dispositions of property constituting Investments permitted under
Section 6.04(g);
     (j) dispositions of assets consisting of transactions permitted under
Section 6.03;
     (k) sales, transfers, leases and other dispositions of property to the
extent that such property consists of an Investment permitted by
Section 6.04(p);
     (l) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary; and
     (m) sales, transfers, leases and other dispositions of assets (except
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other clause of this Section; provided
that the aggregate Fair Market Value of all assets sold, transferred or
otherwise disposed of in reliance on this clause (m) shall not at any time
exceed the greater of $750,000,000 and 10% of Total Assets (with the Fair Market
Value of each item of non-cash consideration being measured at the time received
and without giving effect to any subsequent changes in value);
provided that any sales, transfers, leases and other dispositions permitted by
clauses (g), (h), (k) or (m) of this Section shall be (x) made for Fair Market
Value and (y) in the case of sales, transfers, leases and other dispositions
permitted by clauses (h) or (m) of this Section shall be made for at least 75%
Cash Consideration.
     Section 6.06. Sale and Leaseback Transactions. Except for the transactions
identified on Schedule 6.06, the Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred (any such
transaction, a “Sale and Leaseback Transaction”), unless:
     (a) the applicable Wireline Company could have (a) incurred Indebtedness in
an amount equal to the Attributable Debt relating to such Sale and Leaseback
Transaction pursuant to Section 6.01 and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 6.02 in which case such Indebtedness and Liens
shall be deemed to have been so incurred;
     (b) the gross cash proceeds of that Sale and Leaseback Transaction are at
least equal to the Fair Market Value of the property that is the subject of that
Sale and Leaseback Transaction; and

99



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c) the transfer of assets in that Sale and Leaseback Transaction is
permitted by, and the Borrower applies the proceeds of such transaction in
compliance with, Section 2.10.
     Section 6.07. Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Wireline Company
has actual exposure in the conduct of its business or the management of its
liabilities (other than those in respect of Equity Interests or Restricted
Indebtedness of a Wireline Company), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or Investment of any Wireline
Company.
     Section 6.08. Restricted Payments; Certain Payments of Debt. (a) The
Borrower will not, and will not permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:
     (i) the Borrower may declare and pay the Special Dividend;
     (ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
     (iii) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests;
     (iv) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of any Wireline Company held by any current or
former employee, consultant or director of any Wireline Company pursuant to the
terms of any employee equity subscription agreement, stock option agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests in any fiscal year
will not exceed the sum of:
     (A) $20,000,000, with unused amounts pursuant to this subclause (A) being
carried over to succeeding fiscal years; plus
     (B) the aggregate net cash proceeds received by the Borrower since the
Effective Date as a contribution to its common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock) of the Borrower to
any current or former employee, consultant or director of any Wireline Company;
provided that the amount of any such net cash proceeds that are

100



--------------------------------------------------------------------------------



TABLE OF CONTENTS



used to permit a repurchase, redemption or other acquisition under this
subclause (B) will be excluded from clause (a) of the definition of “Available
Equity Proceeds”;
     (v) the making of any payment in exchange for, or out of the net cash
proceeds of a contribution to the common equity of the Borrower or a
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
Equity Interests (other than Disqualified Stock) of the Borrower; provided that
the amount of any such net cash proceeds that are utilized for any such payment
will be excluded for the purposes of calculating Available Equity Proceeds;
     (vi) so long as no Dividend Suspension Period or Event of Default has
occurred and is continuing or would result therefrom, the declaration and
payment of dividends or distributions to holders of any class or series of
Disqualified Stock of the Borrower issued or incurred in accordance with this
Agreement;
     (vii) the repurchase of Equity Interests deemed to occur upon the exercise
of options or warrants the issuance of which is not prohibited by this Agreement
to the extent that such Equity Interests represent all or a portion of the
exercise price thereof;
     (viii) so long as no Dividend Suspension Period, or Event of Default has
occurred and is continuing or would result therefrom, the repurchase of Equity
Interests of the Borrower constituting fractional shares in an aggregate amount
since the Effective Date not to exceed $100,000;
     (ix) the payment of dividends by the Borrower on its common stock in an
amount not to exceed $237,500,000 in the aggregate for the first two quarterly
dividend payments made after the Effective Date;
     (x) the payment of the Special Stub Dividend;
     (xi) so long as no Dividend Suspension Period or Event of Default has
occurred and is continuing or would result therefrom, the Borrower may
repurchase, acquire or redeem, and may declare and pay regular quarterly
dividends on, its common stock in accordance with its dividend policy in effect
from time to time (which may be changed at any time by the Borrower’s Board of
Directors) in an aggregate amount which does not exceed the sum (calculated as
of the date of such dividend payment after giving effect to all other
applications of Available Distributable Cash or Available Equity Proceeds on
such date) of (A) Available Distributable Cash plus (B) Available Equity
Proceeds;

101



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (xii) other Restricted Payments in an aggregate amount not exceeding
$50,000,000; and
     (xiii) the Borrower may pay any dividend within 90 days after the date of
declaration thereof, if the Borrower would have been permitted to make such
payment under this Section 6.08(a) on the date of such declaration.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Restricted Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance or termination of any such Indebtedness, or any payment (including,
without limitation, any payment under a Swap Agreement) that has a substantially
similar effect to any of the foregoing, except:
     (i) the payment of regularly scheduled payments of interest and fees and
the payment of expenses and, in the case of the Alltel Georgia Bonds only,
mandatory payments of principal in an aggregate amount not to exceed $10,000,000
annually, in each case as and when due in respect of any Restricted
Indebtedness;
     (ii) payments in respect of Restricted Indebtedness, provided that (A) no
Dividend Suspension Period or Event of Default has occurred and is continuing at
the time of such payment or would result therefrom and (B) the aggregate amount
of such payments does not exceed the sum (calculated as of the date of such
payment after giving effect to all other applications of Available Distributable
Cash or Available Equity Proceeds on such date) of (A) Available Distributable
Cash plus (B) Available Equity Proceeds; and
     (iii) refinancings of Restricted Indebtedness to the extent permitted by
Section 6.01.
     Section 6.09. Transactions with Affiliates. Except as set forth on
Schedule 6.09, the Borrower will not, and will not permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Wireline Company than could reasonably be expected to be
obtained in an arm’s-length transaction with a Person that is not an Affiliate
of the Wireline Companies, (b) transactions between or among the Collateral
Support Parties or any Person that

102



--------------------------------------------------------------------------------



TABLE OF CONTENTS



will become a Collateral Support Party in connection therewith, except to the
extent that any payments thereunder made by any Wireline Company to such Person
are substantially concurrently paid by such Person to any other Affiliate of any
Wireline Company and are not otherwise permitted under this Section 6.09,
(c) any Restricted Payment permitted by Section 6.08, (d) mergers or
consolidations between Subsidiaries or between the Borrower and any Subsidiary
permitted under Section 6.03, and (e) intercompany Investments, loans, advances
and Guarantees permitted under Section 6.04.
     Section 6.10. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any consensual agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Wireline Company
to create, incur or permit to exist any Lien upon any of its property or assets
in favor of the Secured Parties (or an agent or trustee on their behalf) or to
transfer any of its properties or assets to any other Wireline Company, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
any other Wireline Company or to Guarantee Indebtedness of any other Wireline
Company; provided that:
     (i) the foregoing shall not apply to restrictions and conditions imposed by
law or regulation or by any Loan Document or other Transaction Document,
     (ii) the foregoing shall not apply to restrictions and conditions existing
on the date hereof identified on Schedule 6.10 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),
     (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets that is or are to be sold and such sale is
permitted hereunder,
     (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness,
     (v) clause (a) of the foregoing shall not apply to restrictions imposed by
customary provisions in leases and other contracts restricting the assignment
thereof,
     (vi) the foregoing shall not apply to restrictions or conditions applicable
to any Person or the property or assets of a Person acquired by

103



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Borrower or any of its Subsidiaries existing at the time of such acquisition
and not incurred in connection with or in contemplation of such acquisition,
which restriction or condition is not applicable to any Person or the properties
or assets of any Person, other than the Person, or the property or assets of the
Person, so acquired and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof,
provided that the restrictions and conditions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacement or refinancings are no more restrictive, taken as a whole, than
those in effect on the date of the acquisition; and
     (vii) the foregoing restrictions shall not apply to restrictions or
conditions (A) on cash or other deposits or net worth imposed by customers or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business, (B) existing under,
by reason of or with respect to provisions with respect to the disposition or
distribution of assets or property, in each case contained in joint venture
agreements, limited liability company agreements and other similar agreements
and which the Borrower’s board of directors determines will not adversely affect
the Borrower’s ability to make payments of principal or interest payments on the
Loans, or (C) existing under, by reason of or with respect to Indebtedness
incurred to refinance any Indebtedness, in each case as permitted under
Section 6.01; provided that the restrictions contained in the agreements
governing the Indebtedness incurred to refinance Indebtedness are no more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced.
     Section 6.11. Amendment of Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a) any Transaction Document (other than the Loan Documents),
(b) its certificate of incorporation, by-laws or other organizational documents
or (c) any instruments, agreements or other documents in respect of Permitted
Additional Debt, in each case in a manner materially adverse to the Lenders.
     Section 6.12. Change in Fiscal Year. The Borrower will not, and will not
permit any of its Subsidiaries to, change its fiscal year or change its method
of determining fiscal quarters.
     Section 6.13. Capital Expenditures. (a) The Borrower will not permit the
aggregate amount of Capital Expenditures (excluding any Capital Expenditures to
the extent funded with Available Equity Proceeds or Reinvestment Funds) made in
any Fiscal Year referred to below to exceed the sum of:

104



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (i) $480,000,000 (in the case of the Fiscal Year ending December 31, 2006)
or $450,000,000 (in the case of each Fiscal Year ending thereafter); plus
     (ii) for each Fiscal Year ending after December 31, 2006, the amount (if
any) by which (x) the amount of Capital Expenditures for the immediately
preceding Fiscal Year specified pursuant to clause (i) above (without including
any carryover amount from any prior Fiscal Year) exceeded (y) the amount of
Capital Expenditures actually made during such immediately preceding Fiscal
Year.
     (b) If any personal property acquired or constructed by any Loan Party
after the date hereof is not subject to a Transaction Lien, the Borrower will,
to the extent otherwise required hereunder or under the Security Agreement,
cause such Security Documents to be executed and delivered as may be necessary,
or as the Administrative Agent may request, to subject such property to a
Transaction Lien.
     Section 6.14. Interest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio to be less than 2.75 to 1.0 on the last day of any
Fiscal Quarter.
     Section 6.15. Leverage Ratio. The Borrower will not permit the Leverage
Ratio to exceed 4.50 to 1.0 on the last day of any Fiscal Quarter.
ARTICLE 7
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Wireline Company in or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in

105



--------------------------------------------------------------------------------



TABLE OF CONTENTS



connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.04 (with respect to the Borrower’s
existence) or 5.09 or in Article 6;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
     (f) any Wireline Company shall fail to make any payment of principal,
interest or premium in respect of any Material Indebtedness, when and as the
same shall become due and payable (with all applicable grace periods having
expired);
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired and all applicable notices having
been given) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (except to the extent the holders of the Valor
Bonds may require the repurchase thereof as a result of the “Change of Control”
of Valor resulting from the Merger); provided that this clause (g) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer or other disposition of the property or assets securing such
Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Insignificant
Subsidiary) or their respective debts, or of a substantial part of their
respective assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than an Insignificant Subsidiary) or
for a substantial part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

106



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (i) the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Insignificant Subsidiary) or for a substantial part of
their respective assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;
     (j) the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $75,000,000 (except to the extent any applicable third party
insurer has acknowledged liability therefor) shall be rendered against any
Wireline Company or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Wireline Company to enforce
any such judgment;
     (l) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
     (m) a Change in Control shall occur;
     (n) any Regulatory Authorization shall expire or terminate or be revoked or
otherwise lost, or the Borrower shall fail to be in compliance with Section 10.2
of the Merger Agreement, which in any case could reasonably be expected to have
a Material Adverse Effect;
     (o) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and,
except to the extent otherwise permitted by the Security Agreement, perfected
Lien on any Collateral, with the priority required by the applicable Security
Document, except (i) Collateral having a Fair Market Value not exceeding
$10,000,000 in the aggregate, (ii) as a result of a sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents,
(iii) as a result of such

107



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Loan Party’s being released from its obligations under and pursuant to the
Security Agreement or (iv) as a result of the Collateral Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
documents delivered to it under the Security Agreement; or
     (p) any Guarantor’s Facility Guarantee shall at any time fail to constitute
a valid and binding agreement of such Guarantor (other than in accordance with
its terms) or any Wireline Company shall so assert in writing; or
     (q) the Guarantees of the Facility Obligations by any Loan Party, other
than an Insignificant Subsidiary, pursuant to the Guarantee Agreement shall
cease to be in full force and effect (in each case, other than in accordance
with the terms of the Loan Documents);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE 8
The Agents
     Each of the Lenders and the Issuing Banks hereby irrevocably appoints each
of the Administrative Agent and the Collateral Agent as its agent and authorizes
(i) the Collateral Agent to sign and deliver the Security Documents and
(ii) each such Agent to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

108



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Any bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Wireline Company or Affiliate thereof as if it were not an Agent.
     No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents, no Agent
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Wireline Company that is communicated
to or obtained by the bank serving as an Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
Wireline Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

109



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Any Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of any Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as an Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent or Collateral Agent, as the case may be, as provided in this paragraph,
each of the Administrative Agent and/or the Collateral Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which may not be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent or Collateral Agent,
as the case may be, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed in
writing between the Borrower and such successor. After any Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Agent.
     Each Lender and Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or related agreement or any document furnished hereunder or thereunder.

110



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE 9
Miscellaneous
     Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 4001 Rodney Parham Road, Mail Stop
1170-B1-F3-24A, Little Rock, Arkansas 72212-2442, Attention of Treasurer
(Telecopy No. 501-748-6392);
     (ii) if to the Administrative Agent or the Collateral Agent, to JPMorgan
Chase Bank, N.A., 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Clarice West (Telecopy No.: 713-750-2358) (email: clarice.a.west@jpmchase.com),
with copies to JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York,
New York 10017, Attention of Christophe Vohmann (Telecopy No. 212-270-5127)
(email: christophe.vohmann@jpmorgan.com), and JPMorgan Chase Bank, N.A., 270
Park Avenue, 15th Floor, New York, New York 10017, Attention of Padmini Persaud
(Telecopy No. 212-270-4164) (email: padmini.persaud@jpmorgan.com);
     (iii) if to an Issuing Bank, to it at the address provided to the Borrower
for notices to such Issuing Bank in such capacity; and
     (iv) if to any Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may also be delivered or furnished by electronic communications
(including e-mail and Internet or intranet website) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article 2 if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance

111



--------------------------------------------------------------------------------



TABLE OF CONTENTS



with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.
     Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
     (b) Except as provided in Section 2.01(b) with respect to any Incremental
Facility Amendment, no Loan Document or any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent (or, in the case of any Security Document, the Collateral
Agent) with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than any waiver of
default interest payable pursuant to Section 2.12(c)), or reduce or forgive any
fees payable hereunder, without the written consent of each Lender Party
directly affected thereby, (iii) postpone the scheduled date of repayment of the
principal amount of any Loan pursuant to Section 2.08 or 2.09 or the applicable
Incremental Facility Amendment or the required date of reimbursement of any LC
Disbursement, or any interest (other than any waiver of default interest) or any
fees payable hereunder, or reduce (other than any waiver of default interest)
the amount of, waive or excuse any such repayment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change the rights of the Tranche B Lenders to
decline mandatory prepayments as provided in Section 2.10, without the written
consent of Lenders holding a majority of the outstanding Tranche B Loans,
(v) change Section 2.17(b) or (c), the penultimate sentence of Section 2.10(g),
or the last sentence of Section 2.07(c), in each case in a manner

112



--------------------------------------------------------------------------------



TABLE OF CONTENTS



that would alter the pro rata sharing of payments or reduction of Commitments
required thereby, without the written consent of each Lender adversely affected
thereby (it being understood that an amendment shall not be deemed to change
such provisions in such manner to the extent it effects an increase in the
commitment of any Lender(s) or in the aggregate amount of the commitments of any
class), (vi) change any of the provisions of this Section or reduce the
percentage set forth in the definition of “Required Lenders” (or the definition
of “Required Revolving Lenders” or “Required Tranche C Lenders”) or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
hereunder or make any determination or grant any consent thereunder, without the
written consent of each Lender, or each Lender of such Class, as the case may be
(it being understood that an amendment shall not be deemed to change such
provisions to the extent it effects an increase in the commitment of any
Lender(s) or in the aggregate amount of the commitments of any class),
(vii) release any material Guarantor from its Facility Guarantee (except as
expressly provided in the Guarantee Agreement), or limit its liability in
respect of its Facility Guarantee, without the written consent of each Lender,
(viii) release all or substantially all of the Collateral from the Transaction
Liens, without the written consent of each Lender, (ix) waive any condition set
forth in Section 4.02 (including by amending or waiving any provision of
Article 3, 5, 6 or 7 if the effect of such amendment or waiver would be to waive
any such condition) for purposes of any Revolving Borrowing or Tranche C
Borrowing without the written consent of the Required Revolving Lenders or the
Required Tranche C Lenders, as the case may be, (x) change any provision of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each adversely affected Class, (xi) modify the protections afforded to an SPV
pursuant to the provisions of Section 9.04(e) without the prior written consent
of such SPV or (xii) amend the definition of “Interest Period” so as to permit
any Interest Period of greater than 6 months without the consent of all Lenders
participating in the applicable Borrowing, without the written consent of each
such Lender; provided further that (A) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent or any Issuing Bank under the Loan Documents without the prior
written consent of such Agent or such Issuing Bank, as the case may be, (B) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of one Class of Lenders (but not of
any other Class of Lenders) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time and (C) any waiver, amendment or modification of the Commitment
Letter or either Fee Letter may be effected by an

113



--------------------------------------------------------------------------------



TABLE OF CONTENTS



agreement or agreements in writing entered into only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(as provided in the definitions of “Required Lenders”, “Required Revolving
Lenders” and “Required Tranche C Lenders”), except that the Commitment of such
Lender may not be increased or extended without its consent.
     (c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and/or, to the extent
so required, the consent of the Required Revolving Lenders and/or the Required
Tranche C Lenders) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require each of the
Non-Consenting Lenders to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Bank), which consent(s) shall not
unreasonably be withheld or delayed, (b) each Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (c) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b).
     (d) Further, notwithstanding anything to the contrary contained in this
Section, if within thirty (30) days following the Effective Date, the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent
(acting in its sole discretion) and the Borrower shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.

114



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Lead Arrangers and their Affiliates, including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell and
Willkie Farr & Gallagher LLP, special New York and regulatory counsel,
respectively, for the Administrative Agent, the Collateral Agent and the Lead
Arrangers, in connection with the syndication of the Facilities and the
preparation of the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the Lead
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent
and the Lead Arrangers in connection with the administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit by it or any demand for payment thereunder and (iv) all
out-of-pocket expenses incurred by any Lender Party, including the fees, charges
and disbursements of any counsel for any Lender Party, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
     (b) The Borrower shall indemnify each of the Lender Parties, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, but excluding
Taxes, which are governed by Section 2.16, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Wireline Company, or any Environmental Liability related in any
way to any of the Wireline Companies, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on

115



--------------------------------------------------------------------------------



TABLE OF CONTENTS



contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (A) the bad faith, gross
negligence or willful misconduct of such Indemnitee, (B) any claims of such
Indemnitee against any other Indemnitee and/or (C) the breach by such Indemnitee
of its obligations hereunder or under any other Loan Document.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
aggregate amount of (x) in the case of a payment owed to an Agent, the Revolving
Commitments and outstanding Term Loans and (y) in the case of a payment owed to
an Issuing Bank, the Revolving Commitments) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
applicable Agent or Issuing Bank in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.
     Section 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the other Agents and the Related
Parties of each of the

116



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:
     (A) the Borrower, provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee and (y) such consent may not be unreasonably withheld or delayed;
     (B) the Administrative Agent, provided that, in the case of an assignment
of any Term Loan or Term Commitment, (x) no consent of the Administrative Agent
shall be required for such assignment to a Lender, an Affiliate of a Lender or
an Approved Fund and (y) such consent may not be unreasonably withheld or
delayed; and
     (C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a

117



--------------------------------------------------------------------------------



TABLE OF CONTENTS



proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that assignments made pursuant to
Section 2.18(b) shall not require the signature of the assigning Lender to
become effective; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective subsidiaries) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
     For the purposes of this Section 9.04(b), the term “Approved Fund” and
“CLO” has the following meaning:
     “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is
a fund that invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
     “CLO” means an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a

118



--------------------------------------------------------------------------------



TABLE OF CONTENTS



party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Absent manifest error, the entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d) or (e), 2.05(b),
2.17(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
     (vi) The words “execution”, “signed”, “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a

119



--------------------------------------------------------------------------------



TABLE OF CONTENTS



manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.
     (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower and the other Lenders Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that is a Foreign Recipient shall not be
entitled to the benefits of Section 2.16 unless the Participant complies with
Section 2.16(e).
     (d) Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a

120



--------------------------------------------------------------------------------



TABLE OF CONTENTS



security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
     (e) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle organized
and administered by such Granting Lender (an “SPV”), identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower, the option to provide to the Borrower all or any part of any Loan
that such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) the SPV shall provide the documentation described in
Section 2.16(e) and shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the Granting Lender would be entitled to receive
thereunder. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
     Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the

121



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Loan Documents shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Lender Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
     Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, any Issuing Bank and each of their respective
Affiliates is hereby authorized (but only with the consent of the Required
Lenders, unless an Event of Default of the type described in paragraph (a), (b),
(h) or (i) of Article 7 shall have occurred and be continuing or the maturity of
the

122



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Loans shall have been accelerated pursuant to Article 7) at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, but
excluding (i) trust accounts for the benefit of third parties that have been
certified as such by a Financial Officer to the Administrative Agent and the
Lender or Issuing Bank that is the depositary bank and (ii) unless the maturity
of the Loans shall have been accelerated pursuant to Article 7, up to an
aggregate amount of $60,000,000 held in payroll accounts of the Loan Parties
that have been certified as such by a Financial Officer to the Administrative
Agent and the Lender or Issuing Bank that is the depositary bank) at any time
held and other obligations at any time owing by such Lender, such Issuing Bank
or such Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations may be unmatured or are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such obligation. The rights of each Lender and Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or
Issuing Bank and their respective Affiliates may have.
     Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that any Lender Party may otherwise have to bring any
action or proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising

123



--------------------------------------------------------------------------------



TABLE OF CONTENTS



out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.12. Confidentiality. (a) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee or pledgee under Section 9.04(d) of or

124



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Participant in, or any prospective assignee or pledgee under Section 9.04(d) of
or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower (other
than a source actually known by such disclosing Person to be bound by
confidentiality provisions comparable to those set forth in this Section 9.12).
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to any Agent, Issuing Bank or Lender on a
non-confidential basis prior to disclosure by the Borrower (other than from a
source actually known by such party to be bound by confidentiality obligations).
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
     (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

125



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Section 9.13. USA PATRIOT ACT. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

126



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  ALLTEL HOLDING CORP.    
 
           
 
  By:   /s/ Robert G. Clancy, Jr.     
 
           
 
      Name: Robert G. Clancy, Jr.    
 
      Title: Senior Vice President — Treasurer    
 
                JPMORGAN CHASE BANK, N.A.,    
 
      as Administrative Agent, Collateral Agent, an Issuing Bank and a Lender  
 
 
           
 
  By:   /s/ Christophe Vohmann     
 
           
 
      Name: Christophe Vohmann    
 
      Title: Vice President    
 
                REVOLVING LENDERS    
 
                Merrill Lynch Capital Corp.    
 
           
 
  By:   /s/ Chantal Simon     
 
           
 
      Name: Chantal Simon    
 
      Title: Vice President    

127



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                REVOLVING LENDERS    
 
                WACHOVIA BANK, N.A.    
 
           
 
  By:   /s/ Mark L. Cook    
 
           
 
      Name: Mark L. Cook    
 
      Title: Director    
 
              REVOLVING LENDERS    
 
                CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   /s/ Jeffrey Rothman    
 
           
 
      Name: Jeffrey Rothman    
 
      Title: Managing Director    
 
              REVOLVING LENDERS    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Todd Shipley    
 
           
 
      Name: Todd Shipley    
 
      Title: Senior Vice President    
 
              REVOLVING LENDERS    
 
                GENERAL ELECTRIC
CAPITAL CORPORATION,    
 
           
 
  By:   /s/ Karl Kieffer    
 
           
 
      Name: Karl Kieffer    
 
      Title: As Duly Authorized Signatory    
 
           

128



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                REVOLVING LENDERS    
 
                BARCLAYS BANK PLC    
 
           
 
  By:   /s/ Allison McGuigan    
 
           
 
      Name: Allison McGuigan    
 
      Title: Associate Director    
 
              REVOLVING LENDERS    
 
                CoBANK, ACB    
 
           
 
  By:   /s/ Teresa L. Fountain    
 
           
 
      Name: Teresa L. Fountain    
 
      Title: Assistant Corporate Secretary    
 
              REVOLVING LENDERS,
Sumitomo Mitsui Banking Corporation    
 
                     
 
           
 
  By:   /s/ Leo E. Pagarigan    
 
           
 
      Name: Leo E. Pagarigan    
 
      Title: Joint General Manager    
 
              REVOLVING LENDERS    
 
                 Sun Trust Bank    
 
           
 
  By:   /s/ Jeffrey Hauser    
 
           
 
      Name: Jeffrey Hauser    
 
      Title: Managing Director    
 
           

129



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                REVOLVING LENDERS    
 
                COÖPERATIEVE CENTRALE         RAIFFEISEN-BOERENLEEN BANK        
B.A., “RABOBANK INTERNATIONAL”,         NEW YORK BRANCH, as Lender    
 
           
 
  By:   /s/ Michael R. Phelan    
 
           
 
      Name: Michael R. Phelan    
 
      Title: Executive Director    
 
           
 
  By:   /s/ Brett D. Delfino    
 
           
 
      Name: Brett D. Delfino    
 
      Title: Executive Director    
 
              REVOLVING LENDERS    
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.    
 
           
 
  By:   /s/ William W. Archer    
 
           
 
      Name: William W. Archer    
 
      Title: Managing Director    
 
              REVOLVING LENDERS    
 
                FORTIS CAPITAL CORP    
 
           
 
  By:   /s/ Stephanie Babich-Allegra    
 
           
 
      Name: Stephanie Babich-Allegra    
 
      Title: Senior Vice President    
 
           
 
  By:   /s/ Rachel Lanava    
 
           
 
      Name: Rachel Lanava    
 
      Title: Vice President    
 
           
 
              REVOLVING LENDERS    
 
                Union Bank of California, N. A.    
 
           
 
  By:   /s/ Richard Vian    
 
           
 
      Name: Richard Vian    
 
      Title: Vice President    

130



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                REVOLVING LENDERS    
 
                COMMERZBANK AG, NEW YORK         AND GRAND CAYMAN BRANCHES    
 
           
 
  By:   /s/ Isabel S. Zeissig    
 
           
 
      Name: Isabel S. Zeissig    
 
      Title: Vice President    
 
           
 
  By:   /s/ Charles W. Polet    
 
           
 
      Name: Charles W. Polet    
 
      Title: Assistant Treasurer    
 
              TRANCHE A LENDERS    
 
                Merrill Lynch Capital Corp.    
 
           
 
  By:   /s/ Chantal Simon    
 
           
 
      Name: Chantal Simon    
 
      Title: Vice President    
 
              TRANCHE A LENDERS    
 
                WACHOVIA BANK, N.A.    
 
           
 
  By:   /s/ Mark L. Cook    
 
           
 
      Name: Mark L. Cook    
 
      Title: Director    
 
              TRANCHE A LENDERS    
 
                CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   /s/ Jeffrey Rotham    
 
           
 
      Name: Jeffrey Rotham    
 
      Title: Managing Director    

131



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                TRANCHE A LENDERS    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Todd Shipley    
 
           
 
      Name: Todd Shipley    
 
      Title: Senior Vice President    
 
              TRANCHE A LENDERS    
 
                GENERAL ELECTRIC
CAPITAL CORPORATION,    
 
           
 
  By:   /s/ Karl Kieffer    
 
           
 
      Name: Karl Kieffer    
 
      Title: As Duly Authorized Signatory    
 
              TRANCHE A LENDERS    
 
                BARCLAYS BANK PLC    
 
           
 
  By:   /s/ Alison McGuigan    
 
           
 
      Name: Alison McGuigan    
 
      Title: Associate Director    
 
              CoBANK, ACB    
 
           
 
  By:   /s/ Teresa L. Fountain    
 
           
 
      Name: Teresa L. Fountain    
 
      Title: Assistant Corporate Secretary    
 
           

132



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  TRANCHE A. LENDERS
Sumitomo Mitsui Banking Corporation    
 
           
 
  By:   /s/ Leo Pagarigan     
 
           
 
      Name: Leo Pagarigan    
 
      Title: Joint General Manager    
 
                TRANCHE A LENDERS    
 
           
 
      SunTrust Bank    
 
           
 
  By:   /s/ Jeffrey Hauser     
 
           
 
      Name: Jeffrey Hauser    
 
      Title: Managing Director    
 
                TRANCHE A LENDERS    
 
           
 
      COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEEN BANK
B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Lender    
 
           
 
  By:   /s/ Michael R. Phelan     
 
           
 
      Name: Michael R. Phelan    
 
      Title: Executive Director    
 
           
 
  By:   /s/ Brett D. Delfino     
 
           
 
      Name: Brett D. Delfino    
 
      Title: Executive Director    
 
                TRANCHE A LENDERS    
 
           
 
      GOLDMAN SACHS CREDIT PARTNERS L.P.    
 
           
 
  By:   /s/ William W. Archer     
 
           
 
      Name: William W. Archer    
 
      Title: Managing Director    

133



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  TRANCHE A LENDERS    
 
           
 
      FORTIS CAPITAL CORP    
 
           
 
  By:   /s/ Stephanie Babich-Allegra     
 
           
 
      Name: Stephanie Babich-Allegra    
 
      Title: Senior Vice President    
 
           
 
  By:   /s/ Rachel Lanava     
 
           
 
      Name: Rachel Lanava    
 
      Title: Vice President    
 
                TRANCHE A LENDERS
Union Bank of California, N.A.    
 
           
 
  By:   /s/ Richard Vian     
 
           
 
      Name: Richard Vian    
 
      Title: Vice President    
 
                TRANCHE A LENDERS    
 
           
 
      COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES    
 
           
 
  By:   /s/ Isabel S. Zeissig     
 
           
 
      Name: Isabel S. Zeissig    
 
      Title: Vice President    
 
           
 
  By:   /s/ Charles W. Polet     
 
           
 
      Name: Charles W. Polet    
 
      Title: Assistant Treasurer    
 
                TRANCHE B LENDERS    
 
           
 
      Merrill Lynch Capital Corp.    
 
           
 
  By:   /s/ Chantal Simon     
 
           
 
      Name: Chantal Simon    
 
      Title: Authorized Signatory    

134



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                TRANCHE B LENDERS
GENERAL ELECTRIC
CAPITAL CORPORATION,    
 
                   
 
           
 
  By:   /s/ Karl Kieffer    
 
           
 
      Name: Karl Kieffer    
 
      Title: As Duly Authorized Signatory    
 
              CoBANK, ACB    
 
                   
 
           
 
  By:   /s/ Teresa L. Fountain    
 
           
 
      Name: Teresa L. Fountain    
 
      Title: Assistant Corporate Secretary    
 
              TRANCHE B LENDERS
Sumitomo Mitsui Banking Corporation    
 
                     
 
           
 
  By:   /s/ Leo E. Pagarigan    
 
           
 
      Name: Leo E. Pagarigan    
 
      Title: Joint General Manager    
 
              TRANCHE B LENDERS    
 
                 Sun Trust Bank    
 
           
 
  By:   /s/ Jeffrey Hauser    
 
           
 
      Name: Jeffrey Hauser    
 
      Title: Managing Director    
 
           

135



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  TRANCHE B LENDERS    
 
           
 
  COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEEN BANK
B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Lender      
 
           
 
  By:   /s/ Michael R. Phelan     
 
           
 
      Name: Michael R. Phelan    
 
      Title: Executive Director    
 
           
 
  By:   /s/ Brett D. Delfino    
 
           
 
      Name: Brett D. Delfino    
 
      Title: Executive Director    
 
                TRANCHE B LENDERS    
 
                    GOLDMAN SACHS CREDIT PARTNERS, L.P.  
 
           
 
  By:   /s/ William W. Archer    
 
           
 
      Name: William W. Archer    
 
      Title: Managing Director    
 
                REVOLVING LENDERS    
 
           
 
      GOLDMAN SACHS CREDIT PARTNERS L.P.    
 
           
 
  By:   /s/ William W. Archer     
 
           
 
      Name: William W. Archer    
 
      Title: Managing Director    
 
                TRANCHE B LENDERS    
 
           
 
  COMMERZBANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES    
 
           
 
  By:   /s/ Isabel S. Zeissig    
 
           
 
      Name: Isabel S. Zeissig    
 
      Title: Vice President    
 
           
 
           
 
  By:   /s/ Charles W. Polet    
 
           
 
      Name: Charles W. Polet    
 
      Title: Assistant Treasurer    

136



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                TRANCHE B LENDERS    
 
                 ING Capital LLC    
 
           
 
  By:   /s/ William James    
 
           
 
      Name: William James    
 
      Title: Managing Director    
 
              TRANCHE B LENDERS    
 
                NATIONAL CITY BANK    
 
           
 
  By:   /s/ Elizabeth Brosky    
 
           
 
      Name: Elizabeth Brosky    
 
      Title: Vice President    
 
              TRANCHE B LENDERS

Metropolitan Life Insurance Company    
 
                     
 
           
 
  By:   /s/ James R. Dingler    
 
           
 
      Name: James R. Dingler    
 
      Title: Director    
 
              TRANCHE B LENDERS    
 
                 MetLife Bank, National Association    
 
           
 
  By:   /s/ James R. Dingler    
 
           
 
      Name: James R. Dingler    
 
      Title: Assistant Vice President    
 
           

137



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                TRANCHE B LENDERS    
 
                UBS AG, Stamford Branch    
 
           
 
  By:   /s/ Toba Lumbantobing    
 
           
 
      Name: Toba Lumbantobing    
 
      Title: Associate Director
          Banking Products
          Services, US    
 
           
 
  By:   /s/ Christopher M. Aitkin    
 
           
 
      Name: Christopher M. Aitkin    
 
      Title: Associate Director
          Banking Products
          Services, US    
 
              TRANCHE C LENDERS

Merrill Lynch Capital Corp.    
 
           
 
  By:   /s/ Chantal Simon    
 
           
 
      Name: Chantal Simon    
 
      Title: Vice President    
 
              TRANCHE C LENDERS    
 
                 WACHOVIA BANK, N.A.    
 
           
 
      /s/ Mark L. Cook    
 
           
 
      Mark L. Cook    
 
      Director    
 
           

138



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                TRANCHE C LENDERS    
 
                 CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   /s/ Jeffery Rothman    
 
           
 
      Name: Jeffery Rothman    
 
      Title: Managing Director    
 
              TRANCHE C LENDERS    
 
              BANK OF AMERICA, N.A    
 
           
 
  By:   /s/ Todd Shipley    
 
           
 
      Name: Todd Shipley    
 
      Title: Senior Vice President    
 
              TRANCHE C LENDERS    
 
                BARCLAYS BANK PLC     
 
           
 
  By:   /s/ Alison McGuigan    
 
           
 
      Name: Alison McGuigan    
 
      Title: Associate Director    
 
           

139